 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 1 of 100

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA ~

Howard Bruce Weaht Se

 

 

 

 

 

 

 

 

 

Wrgkk Family - cwvmcaseno: 119/147
: (to be supplied by Clerk
Mary & Gran + Ef, al : of the District Court)
(Enter above the full name of :
plaintiff in this action)
V.
John €. Wedzel -
OFFuer Fred Lucas / Carpenter: FILED
Za al L Fudge Cra 14 Tt Trebek SCRANTON
: FEB 05 2019
(Enter above the full name of : 4
the defendant(s) in this action) : PE BE CLERK —
COMPLAINT
1. The plaintiff Houtard brace Weisht Ir a citizen of
the County of | York: | State of

 

Pennsylvania, residing at_ S326 Gay SH reet

wishes to file a complaint under Al Keo feec| A QUS.C (32¢ / (329, 19 S.C, (F7VEMNGI
' - (give Title No. etc.) .

i3 * Amendment , 28 USC i3ug and. (Bug, And vil Crvel Rights Aol of 1464

2. The defendant is Tohn E. Wetzel , Fre} Lucas Z Carpenter/
Tudge Cras T. Trebleock

3. STATEMENT OF CLAIM: (State below the facts of your case. If you have paper
exhibits that give further information of your case, attach them to this completed form. Use as
much space as you need. Attach extra sheet(s) if necessary)

 

 
Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 2 of 100

PENNSYLVANIA RLUES OF CIVIL PROCEDURE TORT ACTION
42 U.S.C. § 1983

As in all civil action, allegation of time must be specifically. Plaintiff Howard Bruce
Wright Jr, have here document and photo that the under grounds 42 U.S.C. §1983.

Plaintiff, Howard Bruce Wright Jr had file complaints for several years trying to get
assistance from the used of “PALERMO PROTOCOL” where something happen in the
State Departments Of Pennsylvania under 18 U.S.C. § 1591, 8 U.S.C. § 1328. Where
has that | the plaintiff and family has been getting attack with Voodoo, Witchcraft for
years now from a situation | can’t explain or discuss at this time. Plaintiff Howard B.
Wright Jr and family feel that family member of one of the biggest Historical Event
happen race riots of 1969 was reason for what | am going through | in prison,
carcerated at the time of conviction of all party. Plaintiff feel that he was the come
back target if something went wrong with, Defendant career. He or she would use
me to the state. | got used as a State Police Officer in two or more time in court
proceeding on court docket CP-67-CR-0005665-2011 for Honorable Barry L. Bloss Jr
of York, County and Honorable Richard K. Renn of York, County. | have since place
employment trying to get assistance with this matter and continue to stay focus on
getting my life together, as associate of defendant continue to attack me and family
by moving here to York, County and getting employment to harass Plaintiff by trying
to take over the whole county. | have document and photo of people using vocdoo,
witchcraft of them changing themselves and a lot of traffic being used to get to
people for usage of witchcraft. | seen them working in the justice system here in
York, County. | have a case herein documents a police officer stop me looking like a
officer that is apparently decease. | have video but not in documents at this time.
Officer that is apparently decease work at the department but was a Jr. Fred Lucas
his brother work at the same department but they don’t Jook a like. It is also in
documents of someone using officer name Lucas and Plaintiff name Wright with the
York, County wanted page next photo same person was onthe Attorney General
website for Drug Offenses. My vehicle has been getting attack by associates, | hada
key taking from dealer at the time of purchase. After the stop from police officer
Plaintiff, got attorney for court procedure and Judge Craig T. Trebilcock was using the
usage of Voodoo, Witchcraft in court procedure. | have here Southwestern Law
Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 3 of 100

Review Text on “PALERMO PROTOCOL” voodoo, witchcraft same of what | read the
state had it going on in it state department starting with Department Of Correction
Of Pennsylvania. Plaintiff, and family are born and raise in York, County.

WHEREFORE, Plaintiff Prays that AMENDMENT 9 the right not be deny in this matter,
And under AMENDMENT 13 of the United State Constitution . Plaintiffs, also prays
for Removal of all Appointed Officers. COMMONWEALTH rel Lehman .v. Sutherland/
Ewing .v. Filley 43 Pa 384 [1862] and under the Pennsylvania Constitution, AND
Penal code 528.5/ code 3333-3343.7, 527.6 utilize in court procedures/ Plaintiff also
ask the courts for award on health care expense and five million dollar / Plaintiff ask
the courts for safe living situation for him and family. Plaintiff greatly appreciate the
courts time in all of court procedure.

113- pages
7 - Ex h. L 4
PLAINTIFF.
Date HOWARD B. WRIGHT JR

afyli4 nad bb Vfl gp
 

Case 1:19-cv-00197-YK Document1 Filed 02/05/19 Page 4 of 100

 

 

 

 

 

 

 

 
     

 

Document 1 Filed 02/05/19 Page 5 of 100 |

 

Case 1:19-cv-00197-YK

ae

pennsylvania

_ DEPARTMENT OF CORRECTIONS | :

 

August 24, 2015

Howard B. Wright
177 Lincoln Street
York, PA 17404

Dear Mr. Wright,

Thank you for your correspondence addressed to Governor Tom Wolf regarding your
oe concerns. about the Department of Corrections. The Govemgr and the. Department of Correctioiee: ae
- - » are e@uminitted fo reviewing and-fesponieang {tO CORES: pS TOR te DUD Ce weg ING rae,
that the information and suggestions we receive will help keep: Pennsylvanians safe, and
appreciate you expressing your thoughts on these issues.

    
 

The Department of Corrections will take a closer look at the policy issues raised in your
correspondence and will consider your views when decisions are made. We will also be sure to
share your views with other policy makers.

For specific information about the Department of Corrections, our policies, and our
commitment to public safety, please check out our website, at www.corpa.gov. If you are
interested in legislation regarding public safety, please check out the General Assembly’s

website, at www.legis.state.pa.us.

Again, thank you for writing to the Governor and providing us with the opportunity to
respond. If you have any additional thoughts or suggestions, please feel free to contact us again.

Sincerely,

 

cc: Governor Tom Wolf

COR-0202635
COR-0203962

 

L° Department of Corrections: | Office of Policy, Grants & Legislative Affairs

 
 

 

 

 

ee orer ve OO rimioeco buon ioe
Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 6 of 10

Governor

Mr. Torn Wolf: .

- Office of the Governor |
508 Main.Capital Building
Harrisburg PA 17120

June 21%, 2017

 

Dear Governor Wolf,

lam writing to you in’hopes to get help with my personal situation regarding the
Pennsylvania Department Of Corrections. When |
corrections facility, | was mistreated by multiple Cd

  
   

Senators, the Attorney
General, and | have had my case in the Eastern District Federal Court. | have yet to
receive any help. | have a lot of documentation pertaining to my personal
situation. August of 2015 | wrote a letter to you, and it was sent to the
Pennsylvania Department of corrections. Since that letter | have been harassed by

the employees that were involved in the event at the Pennsylvania Department of

COR-0202635
COR-0203962 Howard B, Wright
326 Gay Street
York Pa 17401

 

 

 
 

 

    

“Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 7 of 100

 

- Commonwealth of Pennsylvania
Office of Attorney General
Bureau of Consumer Protection January 5“ 2018

Re: Case BCP-17-05-021006

Dear Office of Attorney General,

l received a copy of the letter sent to you from Lancaster Mitsubishi regarding my complaint,
Case number BCP-17-05-021006. | received copies of a picture and two forms explaining what | was
given the day | purchased the car. | do not remember signing the form stating that | received 2 keys, the
signature does not look like my signature. | only received one key at the time of purchase due to being
tald I could only be given one key at time of purchase and | would have to come back and pick up a
second key at a later time. Also my original copy of the WE OWE form does not match the one sent to
your office. | also took notice that the head sales manager at Lancaster Mitsubishi looked familiar, |
believe he worked at the SCI Chester Prison in PA where | had sefved a sentence back in 2010. | had
some legal issues there with the Staff of the prison and wrongful doing to inmates. Governor Tom Wolf
handled the case from SCI Chester Prison just this past year 2017. Any help or advice would be greatly
appreciated.

Sincerely,

Howard B. Wright

 
 

| 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 8 of 100

Office of the Governor April 6", 2018
508 Main Capitol Building
Harrisburg, PA 17120

Dear Governor Tom Wolf,

lam writing you to enclose photos of the matter | had spoken to you about 2
years ago. | have photos of people in my daily community, and people who live
around me, | just made a Police report on December 26" 2017, about Christmas
gifts that went missing out of my car. | was at the Knotty Pine Tavern and —
Restaurant when | saw the ex-commissioner with my spare car key. Nowlam
aware that | have a case with the Attorney General about my care. I’ve also been
trying to put in a criminal complaint and they are just not letting me. | feel as
though I’m not getting anywhere. It’s been 2 years, and in 5 months it will be 3
years that i have been dealing with this issue. | think this may be some kind of
conspiracy theory because they got these people who are watching and harassing
me, working is stores and restaurants, and every time | go into one it’s a problem.
It’s like they are taking over York County. | don’t want what happened to me and
what | went through to happen again. Recently | found out information about the
problem in the department. Please tell me what | can do. Your help or anything
you can do is greatly appreciated. | just need serious help with my problem. |
greatly appreciate your time.

Sincerely,

Howard Wright

326 West Gay Street
York Pa, 17401

 
 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 9 of 100

Governor

Mr. Tom Wolf

Office of the Governor

508 Main Capital Bullding December 18" 2017
Harrisburg PA 17120

Dear Governor Wolf,

lam writing to you in hopes to get help with my personal situation regarding the Pennsylvania
Department of Corrections. When | was serving my time in a corrections facility, | was mistreated by
multiple Correction Officers that put my safety at risk. | have contacted the Pennsylvania Department of
Corrections, the Professional Compliance Office, Police, Local Senators, and the Attorney General, | have
had my case in the Eastern District Federal Court. | have yet to receive any help. { have a lot of
documentation pertaining to my personal situation. August of 2015 | wrote a letter to you, and it was
sent to the Pennsylvania Department of corrections. Since that letter | have been harassed by the
employees that were involved In the event at the Pennsylvania Department of Corrections. | also am
having problems with Lancaster Mitsubishi. | purchased a car from them on 11/02/2016. | had requested
to have a second key for the vehicle, | was told | coutdn’t have a second key on the date of sale. | had
contacted Mitsubishi at a later time about the key, and was told that someone from the state has it. |
have been having harassment Issues from the Department of Corrections of Pa for 2 years. | would
greatly appreciate a few minutes of your time to go over my personal situation. t appreciate any
information or advice you can give me. Thank you for your time. .

COR-0202635
COR-0203962
Sincerely,
Howard B. Wright
326 Gay Street
York Pa 17401
717-430-7276

 
 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 10 of 100

Exhibit2 |

 

 
 

 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 11 of 100

Se noe ‘enter Library & Aithives (OE™ ODA ry
Copied at York County History Center Library & Archives |: wo Bape ts

Bape 12. va we

No reproduction without permission,

rvva a CPi 136.1

Mn eprsbuae PATRTT
penniive
COM

   

2 convicted of officer's murder in '69 race riots

Some see change, others don't
Friday, March 14, 2003

BY IRVIN KITTRELL lll
Of The Patriot-News

Police Capt. Bruce Veseth said he hoped the guilty verdicts of two black men in the 1969
shooting death of a white city police officer will bring "closure" to York.

Frank Drummon, however, had refused to go into the courtroom where Leon Wright, 54, and
Stephen Freeland, 51, had awaited a verdict in the shooting death of Henry Schaad because he
said he believed two black men charged with killing a white in York County had ne chance of
acquittal.

The verdicts of Wright and Freeland handed down by a jury of 11 whites and one black met with
clashing emotions.

The 33-year-old case left some believing justice has been served. To others, it strengthened
their betief that raciat relations in York has remained stagnant.

“They have been doing this all of these years to blacks,” said James Adams, who has lived in
York since 1970. "Nothing has changed. Nothing.”

Veseth said he believes a lot has changed since 1969, and he hopes York can rebound after
enduring five months of trials prompted by the two raciaily motivated murders.

“It's time to move on and put this behind us,” Veseth said, standing in front of the York County
Courthouse. "We're not the same police department of 30 years ago and hopefully, we're not the
same community."

Freeland's nephew, Jerome Kirkland, said he believes otherwise. "York is still living in '68 and
69 o-he said. "It's still racism in this town."

  

Barry Schaad, the brother of Henry Schaad, said the verdict brought closure to his family and
should bring closure to the city. He said he believes the community is ready to accept the verdict
and move on. He said he and his family had attended unity events attended by blacks and whites
and hopes the community wilt support his family.

Prosecuting attomey Bill Graff said he believes the two trials in York, show justice has been
served.

"Let's put it all behind us and let's move on,” he said. "It's closure. We all know these cases
should have been solved back then.” ,
 

“Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 12 of 100

 

= — : = sete “ aye
Copied at York County History Center Library & Archives |
No reproducti

a rete re

PaeuU ese wig

ion without permission,

i

     

After the verdicts, Wright walked from the courthouse, still free on bail, disappointed but upbeat.

"| Knew this was going to happen," he said. “They ain't going to let no brother off. They're stifl the
same. ! don't see nothing changing."

York remained caim after the verdicts. There were no protesters, no calls for change, no
violence. County workers filed outside of the courthouse during a Steady drizzle, most of them
without commenting on the trial.

Some people wondered aloud why Freeland and Wright were charged with second-degree
murder -- the same convictions given to white gang members Robert Messersmith and Gregory
Neff in the July 21, 1969, Shooting death of Lillie Belle Allen. Former York Mayor Charlie
Robertson, who was accused of inciting whites to violence against blacks, was acquitted in
October.

Bobby Grant, a tifelong York resident, said the shooters had no idea who was in the armored
police truck.

“They were shooting at a vehicle," said a man who identified himself as a friend of Wright. "They
were shooting at a vehicle that was Supposed to be an armored car."

Grant, tike some others interviewed, said Messersmith, Neff and the other white youths who were
on Newberry Street shot at Allen when they saw she was black after she exited her stalled car.

“They knew who they were Shooting at,” he said.
Grant, like others, said he doesn't believe the trials will cause problems in York.

"Kids today don't know anything about the cases," he said. "They seem to be preoccupied with
other things.” IRVIN KITTRELL III: 255-8142 or ikittrell@patriot-news.com

Copyright 2003 PennLive.com. All Rights Reserved.

 

 
 

   
  

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 13 of 100

 

Copied at York County History C Center ‘brary & 2 Archives nisin i
No reproduction without permission, ee aad

 

Se 1 paren

 

 

York City. }

 
 

   
         

opied at York Heritage Trus! Librasy\Archives, No reproduction withoul permission, TE X) 4
tA.

(|

 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 14 of 100

awe “

vd

  

' : - . s , : ) : " i ENPHOTO
Lillie Belle Allan’s sister, Hattle Dickson, second:from left, enters the York County Courthouse yester-
day with her family and friends. ths fa /

 

. ’ Sle intea_Coprt. the all-white gang wee -b---*

 
 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 15 of 100

ial ‘ork Herutaye crust Linrasy Vrebites, Ho teptodachon wilhoul Penis

, Details
surface
inriots — |
case

Tues Nove,
.w The cousin ofa 20! :
suspectin-a’ 1969
niander was
| . apparently shot by
police days later.
By JIM LYNCH
Doty Record saa

There was a touch of disap
: Pointment in William Wright!

| voice in July after he testified
| ing York Potion Grice jury invastigat-

 

'
weed 8

 

 

 

 
 

 

"Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 16 of 100

Ue S# Flom 0] Juanda] aayeg
IO SIN Yo Jateng Fapooys
- aq} Jaye Jeet 8 uey) ssa]

 

 

 

‘pres ny
‘ROQ = sIaTdag = ayeys
aq] a1gjeq [eedda uo mom
Sy geo JeQL “Aline puny
SBA qUAT s,TaMOnIR
"POUL yeu
Wo 08 Jnq — pazEranoxe
SBA JOD SH] pyes woyNy
‘ods slead Bend 100 e HT
JUSTE Jeu] past wWea0r}
A POE Sy pres way
‘parp aay sassomyun
Pie opus Suey SapJoulay]
‘BaAlaSWO) puajep 0) A
We Mey sing apppUoY
piowead-zg Sq) Uy apdoad
sueqa wy Agjep om
yey) st jusuMee ayy,
‘egHo Japindl wayTy
aq AUT ep of pasn
gure s} yams Jueune
~E pade[ep-emy eyy Iya
JEN are WY POY
‘pyes poy

‘| ‘teu rezepay 8 Bulpnypat

‘SaSRO TRAGAGE D] S|LBpuay
“Spo peyesaidel. anny
fat], ‘peyatenhoe-[jam ore
GeAO pee boyy
“URTY] Jo) AITIOPE OE any
04 adoy sony Aepuoyy pyes
Affi SpumpealLe yenoy;
2 ‘pageary = preuog
taqdelg Bupyasaidar st

TEAOny a00elley ‘aseo ,
Tapmm oq OF payed -

18 aq 0} Aamioqe ‘asaayap
paovas ay s] GoM
- gaa
STD Way o sry Te Jaa 04
sadol aq -staded janco ayy,
Pamapaad Jo pd oes
Jon Sey BY Pes TOIL
‘MnO
ayor aipny moy Aepucyy
yWeunuodde ay) paydevou
BON “¢ WEE AeuIcy
Fe asuayap ings ,eH
“pERWIS

 

INT 8 Jj wand 10 e poy oy OG Pood peed w pey pur dn nares

                    

 

     

oO) sa yep quam YJ Sone 10 1 8
at Ul yay Bo panopisod j.used 71, AepuoW <
asl To sipooys eth SuyTTeoar ore “ie

pres ravens ,padumf oj oa

oH oa
Pay OL Aqua
a4 S.0reg

 

# ay ut Wen ayy nd saceng

aq} OT joys faa asqod
my * rare S188 BN] Oy Auyproue ‘rea oy

72 paly paw ‘pueq uy ag opew

ar el | ~Oqne-fues ‘de Soeids yon ony
x ginos 4 PUnjaq Tom OM] St] JO BNO

” garoey fg on “]ROGAL BT] Je SoA
qim ay to UE oy Y. TonodstaqoT aq]

AUS teaq PET UAL ‘panels on Iq 8 ‘saya gy eed
ay se TT “Alo om jo wos ony raed B puTqeg PayOnes
284 Sayfa pouopsanb ‘pam og om oe aad = ay,
SE AOR PARE HOdGE OT OT ‘FB 8 JO Joos at} oy s70q30

Yano Ayaan sueded ayy OF ‘aaNS I0aU wale? Hate So
Payods ay WayA soy
Feiaaas JO) ysod spy ya Waeq pay

 
      

"+ yoo J Je EOL DRY PUR LEI
ate Joe}01d 0) 14Ghoy ays SB ejoLORU BUNA
4M URW 6t 20 safe ou) Oj pang faze '

oy émfay Aypoq op oy yaaqn} gy
Wiad lee 8 sOfetohp
U] peselue sea qos WET

           

Apearpe 3010] a1 GepA let.
yey] a HOR Jo suSzHH 8 mmo} any, ane. aSsiiog aos
30 Apadoad pue gy yo woRsa;Ord se going Atdsyneg am Jo 2009
0 UT feQap apy 0 soeuuoTed doy aq] wo sem aedeng saqEG} os
at 0 SUNIB ses OGM TARO "A, TOMO sor HOA ve Apu Uo

SOMERS UnUTOgEA £4 POPUNOM sunon SopMiON AIIES aap

"WOIM}SUOI E  gye20] 3ayaq Og] mon B

We peature [eqreyy ‘ATenTOA on a SBA sder ou a Ba
anOqAroyOy SY UT WUSRE TAA STO ydongapey SepnL

yR9] 48 Aq Poujol atem aorod Tym paddmbs exam AUEUT ‘sylod

Tool Poe PE sieqUTEMeL 57 oped as 0; SIIpIomy

 
 

700 popes werner, ‘syOM

 
      

aq] yas sadens ‘wopelipsaan] amp ayqne 107 ayes '

al gutans Alamos etueeq 23] pow souaByyeqan dome Oy say } oud aoye 30 cAgT drenqag ty
na TRIER, Qreumay 145 Soe -prng yale] EEATE GT} Jo amos POLLeM se epinos ony “EQS
|y8)g Sates lode aoTod oy, de sraggjo paucnyys spo . PAN 8 Oo} syUsTiep oy

* 284 pow aq Baty oy TapppETEy
a eas ne al
} f TORIDA TL
i] BouY Jaye O7Rse Rn amy .
ABE JOASU Ol BQ) POppe oF . . Terje ay
Siooy teddn noqn aauy 3] pay oy wem ay”

          

BAM. WOR] Bey 3m oo, yoETU
9). UT PREM jem oy
a “DOM BAL ‘Pyes #4 ,,'SI0K poe

 

“VE Moy panupuay

 

 

 

 

g ‘9. éuayq mayo ear St) TA selyjaM sieqMatar Ul pasmeqa usta oy JO
HIOK fy Tene en aq aE ate Pies ann tm be i ee] “Tsnoo 4 . ;

ig aoe] quetdas Sy ua 0 ep si spun Doped “wieqiad ‘atom sioyensednyy ‘ajqisuodsai sem

gl] Sauroye ov panodde sey PauMNIOP B97] Og PF oY UY [33 O} zeq

FIO AL, TE eI] HOGER BUAPATE ™ Is

3 eapnt Amo) HOA ¥ Jaa] "jae AUP ABUL, | . 3U} 0] ZImMeque}S
: : ems paronyy 0g ‘yaetmto2 .tey tae "he pouounons
| £ "TEIIO" NN VSL 48 Pompead 194 ea on 4 WE toy pamupyog a8pni oud
1 OE LNVONSASC at ips 4 siapodai pyjO] tl Ss t

Bt sin say .
: 2 HOA MAAMY'T “panordiay LoNfpaos sry aJOJaG s[re} 3d UOSLI
a aro saSUB 1 step Tere e “A. 3 d
a : : ae

BT —

WE 1002 ‘9 WaUWAAON 'AVGSAOL BE Gu00ca ATiva WYOA -

i Fite Bny

 

 

 

 

 
 

 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 17 of 100°

 

Copied at York County History Center Library & Archives brmission, i

No repraduction without permission.

    
   
 
  
 
  
 
 
 
  
   
 
 
 
 
 
 
 
 
 
 
  
     
 
    

 

 

solve.the m
news was i .

marily ‘i
because. jus-
tice has been, .
delayed for 80.
long. me,
“T appreci-
ate what:
they're doing
now, but
there’s still a
uestion in
the back of
my mind,” ‘‘
Dickson said.
“Why didit
take so long? ™
That's the “s.
million-dollar a
question. It’s.
as if we were
just: thrown
away and for-.
gotten. © .
‘Y-lived up
here all those ”
years and Hobody ever men-
tioned: it,” she said. “I was

‘Schaad

Allen Ty :

at the ‘system. — at the ;

law ‘
But Allen’s sisters said they
are prepared to wait patiently

"for: the. grand juiy’s: decision,
d''since a grand jury cari

 
 
 
 
   

‘ab least -6!thonths —
years if a one-time
ension, is. granted
the court = it' could b
time before they learn whether
Allen's: killer or killers are in-
dicted.
“We've waited '31' years al-
ready,” Oden said, “We can

edomie di

 

 

E has
trigeteed in, ‘her. than: by the
impending g wait. :
Tt brings back all: the mem. :
ories for me. It’s so vivid in my
mind,” Gilmore said: “He was.
my whole. life, and then he wag:
‘gone ~~ dnd it-was setiseless.”*
Gilmore ‘and Howe both are
that Henry. Schaad’s kill-
‘ers have’been allowed to live
three decades — an entire life-
tiie — free; -
“T don't’ feel ‘it’s right they
get to go ° op, and live. their
fives,” Gilmore. said. “T feel God’
wants them to be‘pinished.:An |
eye for an éye ... I believe: thet” ad
 ~ Oden said that “onee upon
time,” when shie was in her Tate
teens and early. 20s, she. was,
‘very-augry that no. one was’:
ever punished for killing her |
. sister, But‘ over the years, she’s |
let go of that anger. “Pm a?
Christian now. I’ve beer taught
about holding onto hate”...
Oden and Diéksapt ae
ae "while they are abl
wait it’ out.” e - Allen's killér's, Pay
STF justice is “going to be | -mean they don't Swi
‘i cbe-sworth it,” the men ut in jail:
ra. “Why hasn't anybody shown
' Some remorse,” a. frustrated
Dickson asked.“ ’

 
 
 
 
  

i Dickson said p longs - foi
“the day y when mea lé don 8 ue
"Like . mee ‘sisters, “Howe Knives or” BUS to: sett le
feels that this should have been Froblems.

handied long'ago. ©
“For mie, it’s 31 years too
late,” Howe said. For her, wait- °

“We all can liye j in Xork in
harmony — withgrt:
hurt the other,” sh ‘a, |

  
  

  
- Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 18 of 100

 

pied af York Heritage Trusl Library \Archives, No reproduction withoul permission.

 

RACE RIOT

 

charges.

Decision on hold until:
2 guilty m en sentenced

By MARK SCOLFORO . 4 fin/

DopaidVSuney New ag 9 wor
Michael E. “Picklenose” Wright, ‘the wit-

nesses whose bombshell ‘testin my implicat-

ed both defendants and himself in. the 1969:
murder of a York City police officer: will face’
charges of his own, a prosecutor said Friday,
‘But Chief Deputy , Prosecutor: Bill Graff

     
 
    
  
 

said the York -:Coun:

Office hes ty - Distric Attorney's

Charges. « a

on F. “Smickel”” Wrig
‘and co-defendant Steghae's
Freeland ‘are sent ri
21, he said. The twe wets

et

’ murder last month for the”
shagting death if Officer j
Henry Schaad during the :
race riots in York. ae “Wright “
“Tm not going to do any- | rig wy
thing to interfere with sen- implicated {
‘

 
       
 

tencing,” Graff said. “When hirnself in

that’s all done, then we'll deal tha i969 —

with Mike Wright,” shooting of a.

Surprising testimony: Mi- policeman.”
chael Wright was not onsid. ;

. ered 8 crucial witness before he took the
stand during the third day of testimony in
the case, Defense, lawyers, observers and
even Graff said thay were taken by surprise
when in response to Graff's question abotit,
who fired at Schaad the ‘ight of July 1%,
1969, Michael Wright replied, “We all did” --

- He made that. adr ission without the bene-
fit of a deal with prosecutors, and without
consulting with a lawyer. Ss - 2

One juror. later ‘said Michael Wright's tes-
ony was an important element in.the cage

could not be reached for comment Friday,
But hours after his testimony, he said the.
possibility of being charged did not concern

‘Tm not really worried. But all I can tell

 
  

 

a WRIGHT
Facing
charges
Continued from Page Cl

Prior statements to police
and the investigative grand
jury looking into the ‘killing,
according to trial testimony.
In all of his earlier
statements, he - apparently
denied having any involve-

‘ment in Schaad’s death, ac-

cording to lawyers. involved
in the ease,

The precise nature of any
charges against him will be
workéd out after consultation
with York Distriet Attorne
Stan Rebert and. wit
Schaad’s family, Graff'said,

. Erosecutors used -a: theary

of “sccomplicé liability” te.

arrest the two defendants in
the Schaad murder “and 10
men for the other 1969°riots
murder,’ that of lillie ‘Belle

Allens‘According'to that legal

*

theory, everyone”: W?ho 'firad i

q

toward the’'victims — not -

just. the person who firéd the
fatal ‘shot'—.is equally culp-
| In theAllen:tase, two men
were found guilty of becond-
degree murder, one do-
fendant was acquitted at
trial, and seven others have
pleaded guilty to ! lesser
é iS

Rookie patrolman Schaad
was answering a call about.a
gunshot: victim when a
-30-caliber bullet pierced the
metal of a converted bank
truck and struck him ‘in sev-
eral places. He diéd two
weeks later at York Hospital.

Freeland and Leon Wright
face possible-maximum sen-
tences of 10 to 20 years in
prison. Freeland remains in
jail on an unrelated drug
charge; Leon Wright ig out on
bail.

    

 

. you is we were young people and seared,” he
 

Case 1: 19- -CV- /-00197- YK Document 1 ‘Filed 02/05/19 Page 19 of 100

 

 

Copied at York County History Center Library & Archives b

 

 

 

 

 

—YORK DAILY RECORD 1969: RIOTS ¥=>Nesoav ocrowersr, ar

 

 

 

124

No eo without permission,

 

  

 

re pares
tt
. ae.

 

i Eee
He
kei

thing at

7 9 er .
8 i : bs
more i - F
ie. He notoed Freelanets . fr ed,
ey
aca a

 

    

 

 

 

© 00 uty 21, 1988, 0 car dttven by

 

  

2: ae

 

. Continued from 1A

$45, #835 235 8 tay a] ; , = - —
aig al
a ee ae Ho
dibggshaed ga5gsgeagGse gH pyReseSe eh kee cape 220kag ge Her
Avie lial sts Pei jut Mt
"AUP Ga eagle ia we

iat ft

 

 

 
 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 20 of 100

    

 

“UW0d EpRg@aapL
: p 40 JOLG*TLL 10 aT Yory yooay

 

‘pres aoqng

J é «'” Jayeur sm jo Aroysry £103

“BUNGE FOr pup yep aqy Aq payer
*{OTe}WOd yOu YrYsyp petarpnl e@ Oo}
anuad SUTLIE}suRy Aq A[ao pains
03 3q ued [RL Grey e's,
‘payeys woyny ,. UNuULOD
[e00j 3} OU age ek
-Tpnfeid pue A1ojemueyuy Fupos
“00 UB Dey sey UOnUaye erpem
a, — Taagge surfed aya
8 SUIT Aypewodar uaul yoeyq
OM] PUR URMIOM. yoRTq & Buy
“TIE, Ajpadayje sue3 yaans ayum
B JO SIaquIenl YeULIO} — ,,Seruto}
OTP fETIBI ay] Jo ssneasg,,
“ples WO} NY “ases PERS aT}
0} S}8y{N0 sMaU yeuaqeU Jo Loy
Ha} 3) UmeIp sey ospe osea

 

Uea[Ty Goredwos ay) ul quepaay
3pP-09 8 8B valesord s,UOsLIa
You sypTeyH reayjo aatod Ay
peiyjer pue Jose JOULIO7
‘uonesysaauy Amf
pues aq} PUe BIpeUT 37} UaeM)
2q . ,dIystoyeier apoyquiss,,
2 MAL B19} JEG) pus ,aseraaoa
ssoid ayy Woy Apoanp asoze,
SOployUpOr.-aIy, HA. .Jsara}Uy [eLIO]
~haesoad,, 78}. pagoye Toyny
J. SUvB@p paajosun ony
jo Aresioatuue. og: 3} TO saan.
-sadsoaqe1. “eypeu Woy poznsez
‘repel’ sep PSTEY Weuiom youyq &
‘USI a1aG NET JO SaLAeys any
pue-stnooys peeps aq} Jo smoy
“sanseAUy om. pepaaymoa oH

B jaadxs.. jounea TSM SseAaT]
-3q-ay “AGA pure, jsenbox @NTeA UL

oaueye BIO} woneueydxe AmpSuay |

  

ad
Symog, ox % aI6yaq TERN a7ey E

2 GHA Ja] peplaord uoyng
« Son Red [EL
-sid PIEpUeys,, Se Way] PSMeTA
ay pres FelH ‘ssenber sqysiy
JO Jepuleliar al} Joy sy
. ‘PIGS FEA , WOPSt9
“OP 97} Sew [].ey pue ‘SuLeey e
S_Mpays [IM espnl ayy qng,,

« SI}
epLep jue Amf Amoy Fiox
2 Aqw. puejssspo,, yupmoo
aq Pres. _,asgnoasoud peeyas

 

| puejeary

 

Nem

oq] Surpeoqseeds st oma ery
IG tomaesorg Andag Jory

‘THEPUAJOpP-09 SIGSIM WOI VL}
ayeledes 8 pUk ose ay} HOY
PAOWSL SOT ‘D aqor aspny
4M Sseajq WOUTUIOD Io; yse 04

IWBL Ot) partosar osye uoyng

“AUOTIASS}
Amf pueis suey je . woIs

-saiddns pue zInas ayy Jo wor.
“MOSIP,, 9} Je paseajei aq Aeur

Wy} soaps Jeqjo ‘pastor
aif} 0} aqeroaey aouapise Ace,
JO a5Ba[al ot] syIeS osTe ‘hep

© “SONE DaIE ‘Toned s,1oyTn,7

‘o8e sreod
&§ S}jOL e081 Sup se[anpea

,PeOULe Ue UE Ay ayy peponed

Jao ot'se peeyog jo Weep
surooys i Ul Jepmul saizap

Be. -Puooss poe '4sny TIM pakreyo
Me re NBM poe puepeary

‘Aorqnd ,.[etorpnteid
pue AlojeMMeyUL, JO asneoeq
AJuN09 aij} JO nO Paaour aq [EL
pempeyasun 3G) yeu} supyse
Sf ‘wOILA “f WENT Aeuio}e
Aq poylassided WWSTIM yg

“peeyag ‘OD Armaty
YO sod FOX Jo say
6961 84} Wy ssutpeasoid aimgny
1s Woy apse days agpnf jeao]
B BABY 0} Jsonbar s,puejeely
@ weydeayg yuepuayap-oo urol
O} PAUP IAA .AppNs,,
‘J uerv] yoadsns Ispmi_

2s pucoay KOT
aa] sora Ag

“HMOX Uy yey
aTey & 398 youUeD

SEMA Doo]
pres Asmuoye sip wf

 

IWOOT

9zZ ‘ode
UM peszeyo
UCU JOA0G

 

COO? ‘81 Wad WaALdaS ‘AVOSANGAM BT GdOoae ATIVG NUOA

DUOMS

 

 
 

 

 

~ fimnocence,
By JIM LYNCH pee.
Daity Retord stait

Crunch time: 2. *"¢7, :
| ina political- campaign, ats
' traditionally-the, last. few. days
* and weeks leading up-ta lection
day —a period when‘ ahi
can't shake’ enought: ‘ hands,
attend enough:public“évents' dr
get “enough ‘fate fine: on. ‘lecal
television. © 7

 

  

 

  

“. For those in th camp - of t

York Mayar,
“Charlie.
Robertson *
this week, ~
as well. as-
other mem |
bert of the’
Democratic’. °

Faw

’ time Sona has a
much dif
ferent feel
this time
around.
With the primary just three days
away, these are. ‘uncharted
waters,

 
 
 
 
  
 
 
 
 
 
 
   

 

 

atididdtes |

Rove.

a

PEA

 

WW SATURDAY, MAY 12, 2001

seb

 

 

 
  

Mayor a
Contiaued fron 14 .

: Months: of grand. jury: investi-
gations” recently’ generated four.

 
  

arrests in the 1969. murder of. . of acta mig .
Lillie Belle Allen an North New-. ete SO atate mn coe
berry Street: * Court:-docaments "hitches eel ch Wolind Sues.

    

have: also ‘raised ‘the- possibility...
of Robertson's” involvement in’ -
the crime. +
- An “unnamed . police: officer”
inentioned in affidavits is :accus-
ed rally of white neu power" at:
a Of wi youthgangs the. +}:
day before Allen’s:murder. Pros =| -
écutors also: beliéye.that officer. ~
encouraged whites to bring.
weapons to North Newberry:
Street and provided amminition’
to thoge who fireq.on-Alled.
Robertson, who was,4 city
Police omcer atthe time.of the fit. >
Inurder, has acknowledged. he; {' °“
shou “white power" vat: the:
tally. But’ he: -has-.steadfastly om
denied providing ammunition toi **- -
anyone or encouraging ‘others to!
bring weapons. to ‘N ;
berry Street,” *

’ Since the first arrests “were!
made. on. April. 26, the pressure:

 

  

 

chaitan, Tot, Wolf shia it was
_ ctet

 

 

and media attention-on Robert- thro tie en's” mete rath ue
ei Tort epoed pom idays,: the ipandjiry activity whieh has
SS Rag ES i ome
l e é piiblic eve. _
That does Hot'thean, however, - “Th was’ Chaos oper

” that ‘the eriineh: time” cam; rl

: paigning is over,

. at his ‘belief ‘that the’ ‘handling of
: the grand j jury: “activity is ‘politi:
. cally’ motivated;“‘and ‘
supporters ‘to: Keep. the fh

: This tine around, the. mayor |

is keeping out of the: public ‘eye

and he is asking city Democrats

in a letter'to.not link him with a

decades-old. murder ‘when. they
go to the pails Tuesday.::

York City ‘Councilman Ray
Crenshaw is bidding to unseat
Robertson in a race that seem-
- ingly has more to-do with issues

of 30 years ago than, those of
today, .

See MAYOR, page 10A

' America,” - .
' “and I don't ‘know if Tm going to
i be charged. -

 
 
 
  
 
 
 
 
 
 
 
 
  
 
 

In a simply-worded ‘mailing - B
to Democratic. voters dated
Wednesday, Robertson: ‘Managed
to restate his’ innotence, “hinted

urged ‘hig

“ "It's Wednesday moming’ find
T am ‘sitting bere’ tn ‘miy-horie' in
York, Pa., in the United States of
Robertson... wrote,

    
  

migh!
been, Without the spelter of the
grand, jury--hanging. over: them,
0

contizued copti-
‘Rebertson’s: chances
. Tuesday's

    

ans apo \d the investigation in

of the publi. :
reads. “Thank you for’ your su "Do I think the sum total of
po: ”

“all the coverage makes people
The Commitiee to. Relect believe Charlie Robertson is the
Mayor Robertson -paid. for. the -

unnamed police officer? Yeah,”
mailing, On Friday. campaign he said.

    
  

"MA VOR Ro

. ahelomene
Sei tecmet tiny

- “and T think it’s unfortariate,
. think it's disruptive for the city.

    

Mae DRE-ELEcr - *
ERTSON :

     

 

As for the aistriet attomey's

office; Wolf said the effect of the -

affidavits. released. two wéeks
ago iis unfortunate, But he-sees
nothing ‘sinister in. prosecutors’
handling ofthe situation, - .
“T think it’s so sad,” he said,

and for. Charlie. Robertson, Bul
think “the "district ‘attorney's

~ office, is doing what they think is
“At a Tuesday meeting of city:

department’ heads, ‘Robertson
hated Business. Administrator
Michael O'Rourke as his. re-

fest, placemeht.in case the mayor. is
; arrested. Both Wolf and. Demo-
‘Chairman .

cratic ‘Eugene

DePasquale. said they have not

- begun to consider what-if sce-

narios forthe possibility. of such
an arrest,

Wolf said. he still expects to
attend a victory celebration for

” Robertson. ‘at the “White ‘Rose
- Cafe ‘on Tuesday night once the

results are in.
' DePasquale said: the: party
has “guidelines _ in ‘place in the

event any primary; winner’ is

unable'to fulfill their duties.

- “If a candidate who wins the
Democratic primary in the
spring has to withdraw for any

reason,” he said; “basically the.

state Democratic Party * woulc
have the option to ‘replace hin

or her. Usually, they. will ther.

defer to the county party. "

Reach Jim Lynch at 771-2088 or
jhmeh@udr.com.

 

Le

ra,

\ cecent

 

 
   

 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 22 of 100

 

 

 

 

U.s.QQEWSs

A mayor,
a murder,
a martyr

New charges rekindle
a decades-old killing

By KIT R, ROANE

Y ORK, PA.—On a steamy night in July

 

1969, Lillie Belle Allen was looking

for a grocery store with her family
when they took a wrong turn at Newber-
ry Street and Gay Avenue, It was an in-
nocent mistake with a tragic consequence.
Acity already roiled by riots erupted in vi-
olence again, A man stepped from an
angry white mob and pulled the trigger of
a shotgun as Allen stepped from the fam-
ily sedan and screamed: “Don’t shoot!”
Dozens of others then opened fire on the
car as her family cowered inside. Lillie
Belle Allen, 27, became another martyr to
racial intolerance.

Hundreds of people saw the crime, but
for 32 years no one was charged. Now an
indictment accuses the cur-
rent mayor of York, Charles
Robertson, as an accomplice.
Robertson, 67, was a police of-
ficer at the time. The day be-
fore Allen was shot, he had
chanted “white power” at a
rally. Like many before him,
Robertson now says he, and
York, have changed.

_ Today, the intersection of

Newberry and Gay is a lonely
cluster of sagging row houses,
broken stoops, and “no tres-
passing” signs. Fittingly, it has the look of
a place with a haunted past. Now the new
indictments threaten to awaken its old
ghosts. Allen's sister, Gladys Oden, hopes
“justice will finally be served.” But others
urge a quiet retreat, “They should just
sweep this thing under the rug,” says Ron-
nie Young, 39, a Confederate battle flag
pin on his hat. “Let the past be past.”

But in York, that’s proving to be im-
possible, and late last week Mayor Rob-
ertson admitted as much in dropping his
bid to be re-elected to a third term this
November. The pressure had been mount-
ing all week. The local congressman, Rep.

   

a

Mayor Robertson

Racial tensions roiled York, Pa., in the summer of 1969.

Lone WAH

   

@ “York has grown, but there is still racism. Change comes very slow.”

Todd Platts, and the local chapter of the
NAACP had urged him to resign; the FBI
opened a preliminary civil rights investi-
gation, Robertson said dropping out
of the race was the “right decision” for
York but “the most painful decision I
have ever made.”

Allen’s murder is a stark reminder of
how insidiously the nation had been
ripped apart along racial fault lines three
decades ago. This manufacturing city, 50
miles north of Baltimore, is
perhaps best known for its
Peppermint Pattie confec-
tions. It was poor and segre-
gated, and its predominately
white police force was ill
equipped. Neighborhood gangs
and vigilantism ruled. On
July 17, 1969, two sparks ig-
nited the city. A black youth,
who burned himself with
lighter fluid, blamed a white
gang; then an unknown gun-
man shot a black teenager
being questioned by police. The next day
a white police officer, Henry C. Schaad,
was fatally gunned down.

“Gommanda raids.” It was in this boil-
ing farrago that Allen and her family
found themselves when they stopped in

PAUL VATHIR-AP

York to visit family on their way from

South Carolina to New York City. The
Newberry Street crowd saw the family’s
1961 Cadillac. Someone yelled: “It’s nig-

gers, and they have guns!” The Caddy -

stalled on the railroad tracks. Allen, un-
armed, was killed as she got out, waving
her arms to calm the crowd.

Robertson was in an armored car about

a block away and was one of the first of- %
ficers on the scene. The indictment %
charges that in addition to his “white %
power” remarks, Robertson gave ammu- &
nition to Newberry Street residents. He &
also allegedly told them that “if 1 weren't #
a cop, I would be leading commando raids &
against niggers.” .
The York County district attorney's of- &
fice reopened investigations into both the &
Allen and Schaad murders when a news- #
paper story two years ago revealed new F
leads, While prosecutors won't comment &
on the case, Robertson vigorously denies #
the charges. He says he did nothing wrong #
except yell the slogan. “Yes, it was a racist
statement, but these were common,” he}
explains. “Do I agree with that talk now? %
No. And I haven't for some time.” :
Blacks and whites have almost always &
had an uneasy separation in York. Jim®
Kalish, author of The Story of Civil Rights®
in York, Pennsylvania, says that blacks®
first arrived as slaves and were the only#
nonwhite part of York’s population until
Hispanics began moving there in recent#
decades. Blacks were never treated asg
equals, They lived in substandard and es-&
sentially segregated housing, and policeg
repressed them. As a 1968 Pennsylvanis
Human Relations Commission study
warned, riots were almost a certainty if thee
“status quo as York knew it didn’t change."
The question for York now is not just howg
much the mayor may have changed but ho
much the city has matured. “York ha
grown, but there is still racism,” says Georges
Ruffin, a black bail bondsman who provid-x
ed bail for one of the whites charged in the}
Allen attack. “Change comes very slow.” @ §

 
 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 23 of 100

 
  

 

 

 

 

   
 

 

 

 

 

 

mission,

rae

 

aE Lp
a

i ae

fete aere

“sali

 
 

 

a
Rs
¥
fa
RS
Re}
Se
Ge
Fas
be
ps
ie
ie
ies
pe
es
i

Fe
ing
i
[ye

fe

EF

_ Reports depict bloody summer of ’69

     
 

Case 1:19-cv-00197-YK Document1 Filed 02/05/19 Page 240f100

 

Exhibit 3

 

 

 
fn
Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 25 of 100

Commonwealth of Pennsylvania

 

York County Court of Common Pleas 19th Judicial Disirict
01/15/2019

Complete list of cases on Payment Plan:

CP-67-CR-0004 140-2002 Comm. v. Wright, Howard Payment Plan #: 67-2010-P000005996
CP-67-CR-0004486-2002 Comm. v. Wright, Howard

CP-67-CR-0001175-2002 Comm. v. Wright Jr, Howard

CP-67-CR-0002746-2000 Comm. v. Wright, Howard

CP-67-CR-0002747-2000 Comm. v. Wright, Howard

CP-67-CR-0000469-1998 Comm. v. Wright, Howard

CP-67-CR-0004801-2008 Comm. v. Wright, Howard Bruce Jr.

CP-67-CR-0007 869-2008 Comm. v. Waght, Howard Bruce Jr.

 

 

UP-G1-LR-0005665-2011 Comm. v. Wright, rloward Bruce Jr.
CPCMS 2212 eS FREE INTERPRETER»
Printed: 01/15/2019 11:26:44AM @ oan = by

717-771-9234
    

     

hi pkmannlevirtates aati ie isk ad

Certification

 

of Birth

Siate File Number: 148409.1976

   
 

Date of Birth: DECEMBER 20, 1976

 
   

Date tssued: AUGUST 22, 2016

 

Date Filed: DECEMBER 24, 1976

   

_ Name: HOWARD BRUCE WRIGHT JR
‘er 2 Sex. MALE |

  
  

Place of Birth: YORK COUNTY

  
   

 

       

Ey a aoe

 

oe ee &

     
 
  

This fs to certify that this is @ true copy of the rééord which Is of flle in the Pennisyivenia

7 Department of Health, In accordance with the Vital Statistics Law of 1953, as amended.
: Debra M. Rombérger

State Registrar

 
  

ye

 

_ Neeeemenag MABNINGE fo nor ee wnat arya eben oer COR ARK OOD Ne 7870
DETACH HERE TEAR AT THIS PERFORATION DETACH HERE
HOWARD BRUCE WRIGHT Order Number: 20160830773
328 GAY STREET

YORK, PENNSYLVANIA 17401

 
Case 1:19-cv-00197-YK Document1 Filed 02/05/19 Page27of100

 

- Exhibit 4

 

 
 

19-cv-00197-YK Document1 Filed 02/05/19 Page 28 of 100

| Case 1

eases

SE a et Oees

eb

 

 
fe
Hl
+
a
=

—
z

 

 
 

 

 
Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 31 of 100

Se ee _

ee

 
 

 

 
i ti oe oe

—— Ee eye alee eee

 

 

 
Page 34 of 100

 
 

 
1:19-cv-00197-YK Document 1 Filed 02/05/19 Pagefst
ee 4
=]

Case

|
5
i
7
i

 
Case 1:19-cv-00197-YK Document1 Filed 02/05/19 Page 37 of 100

 

Ld tel
re nn

 
Document 1 Filed

Fores haatl

iat

 

Prawds
Fasea eat!
eee

ee

 
Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 39 of 100

 

 
Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 40 of 100

 
   

 

<br Abeer Sonn. ee ape

Case 1:19-cv-00197-YK Docume

nt1 Filed 02/05/19 Page Al of 100

 
   

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 42 of 100° |

Exhibit 5

 
Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 43 of 100

UT IL

EL b9adse2es5? US

   
   
     
     
    

 
 
 
 

CUSTOMER USE ONLY
FROM: puease prin pHone, 7 Ty

tkwared & Wrroh | Se
$2 Ga slree +

    

Fé

PRIORITY

   
   
  
    

ITED STATES
7 Ye { UNITED STATES. * MAIL *

 

   

     
 

P PAYMENT BY ACCOUNT {if applicable) YS n aleicar Mice oe een a

      

 

Beheded Delivery Date

   

 

 

 

 

 

 

 

1-bey :., paleo ) Miatary Coro
PO Zip Code Postage
4ed Va fig |s 24.70
Fee he acre ea ie box nat chchod, be Pore Stvice wile the em hfe arose’ s Date Sciibduled Delivery Time insurance Fee CCD Fea
trl receptace or cther secure locaton without atleraptng to oben the acarassae' smahirson delivery [J 10304 [1] 3:00 PM
Pesaro nts nt ns et l [7 19 pRzNCON $ {$
Sunday/Holiday Delivery Required (additional fee, where available*} ‘Accepted 10:30 AM Delivery Fee Astum Receipt Fee | Live Animal
( 10:30 AM Deilvery Frequired (additional fee, where available") ‘AM Transportation Fea
*Retat to USPS.com? of jogal Post Otios™ for evallability. LEY Spe § $
TO: (Ean prec PHONE | } . $
‘Special Handing Fragie SundayHolkkay Premium Foe | Total Postage 4 Foes
guid Athorney Genera \ $
; “Tesh Shagito 39% We Kats —__4—__ 34 70
\ Ss kraw ber ty Square $

 

 

 

   

War ris bard: Qn 1Vee

 

 

 

 

 

 

 

ZIP + 4* (U.S. ADDRESSES ONLY)
_ Opu
® For pickup or USPS Tracking”, visit USPS.com or cail 800-222-4611. Detvery Ansernes (MACE) Tie cay Employee Signature
"$100.00 Insurance Included. Ops
ABEL 17-5, OCTOBER 2018 PSN 7600402 -000-9008 PCUSTOMER GO
»
_ Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 44 of 100

MR, JOSH SHAPIRO
ATTORNEY GENERAL

COMMONWEALTH OF PENNSYLVANIA

Hello my name is Howard Bruce Wright Jr. | am contacting the office of attorney general now because |
have been trying for years to get a problem that occurred in my life here in the of Pennsylvania since
2011 to now . | had a lawsuit on the Pennsylvania State Correction Department in 2015 to 2017 that |
feel someone was trying to cover-up. The case number is 15-2949 in Eastern District Of Pennsylvania, |
max out of state prison on May 3, 2015 where staff from the state correction continue to attack me
physically and mentally with their-self and using Voodoo, Witchcraft. | contact your office to mya
complaint but the office of attorney general continue to tell me that we only handle Consumer
Protection, I got a situation where in purchase a vehicle from Lancaster Mitsubishi Dealership and
someone with a police bade went and got my spare key from the company. | made a complaint to your
office but nothing happen the dealership said it was a police officer, | have the response back from your
office but then | response just stop, | have been getting attack by driver in my vehicle | get stuff stolen
out of my vehicle someone paintball also. | contact the York city office but didn’t know that people from
the State Department from the situation from Lawsuit 15-2949 had a lot of people attack me. | have
here documents here in.........EXHIBIT 4

Now I pick up a D.U.I from a deceased police officer that on site, | have here photo of a drug offenses
person on your website and him using witchcraft changing himself on York County website using police
office last name and my last name for his entire name. Now | have here deceased Springettsbury
Township Police Department officer and now today sameone looking like him using and he charge me
with the D.U.| case | look up in the website for listing on officer FRED LUCAS JR. Is the deceased officer
but FRED LUCAS is listed as being there which they do not look a like | just had to plea to the case of
D.U.I, because he walk in York county court house looking the same so | knew this is not good | gota
video of him when he stop me if you want me to send it in in a later date. The Vaughn Law Firm, LLC
Jeremy D. William Esq is who | used video showing the police officer face and him using witchcraft on
me when he ask me to step out the vehicle. Now | see some of these people took aver job in the Justice
Department here in York, Pennsylvania. York, County | have here another one they love to use
witchcraft but from the Department Of Correction, Major Christas that is also on Attorney mug shot but
for fraud cases that was in prison and now here scarring me and family, friends for years he is now on on
York County work release program. So | know that because | just change job to get heaith insurance
because and he working at ES3 where looks like it might be a problem [ have to fun another job don’t
want to stay there, t have this on.............. EXHIBIT 2. Sir] sincerely your help in any way | greatly
appreciate your time

Howard B. Wright Jr

taed EGF J

W17- Pal- WES

 
 

"Case Lig-evOD197-YK Document Filed O2/05/19 Page 45 of 100
SPRINGETTSBURY TOWNSHIP POLICE DEPARTMENT

Chief Daniel E. Stump

1501 Mt Zion Rd
York, PA 17402
Phone: 717.757.3525 Fax: 717.505.0470
Www.springettsburypd.com

   

 

Dear Mr. Wright,

The Springettsbury Township Police Department received and investigated the complaint that
you filed against Officer Lucas. You wrote in the complaint that you discovered the door lining
of your 2014 Ford Focus tipped after an officer parked your vehicle. You also wrote that Officer
Lucas used witchcraft as part of the field sobriety tests that he conducted.

Our investigation did not find anything to indicate that the damage to your door lining was
caused by an officer from Springettsbury Township Police. In addition, the sobriety test that
Officer Lucas asked you to perform is a standard test approved and accepted by the Pennsylvania
Court System.

The complaint about damage to your vehicle is not sustained. The complaint of Officer Lucas
using witchcraft is unfounded.

_ff

  

Daniel Stump
Chief of Police

 

 

 
                            

CITIZEN COMPLAINT FORM
[fompaioant' Name te _ ]* first)

     
                        

 

 

pee Incident Gccurred
DEPARTMENTAL USE ONLY 5

Control Number

 

 

 

(Micdje)
Heard) &
3 SF aay sr York | [i 740/

({Oetiof Birth” phobs Number
valeei ay. | “VWT- 40-7276

x RA eer

 

 

 

 

 

 

 

 

 

Date and Time complaint is received by Department:

 

 

 

 

 

 

Name of Person Receiving Complaint:

 

 

=

‘Phone Number

 

 

 

Person Notified:

 

‘Fhotie Number

 

 

 

Incident Report Number (Pertaining to complaint]

 

 

 

 

 

DISPOSITION OF COMPLAINT

Sugtalned :The investigation demonstrates that the allegation
|s trug and the action(s) aiJeged in the complaint happened ®
and were Inconsistent with Departmental Policy, directives,
orders, and/or applicable jocal, state, or federal law. °

 

 

 

 

 

 

C_] Complalnant refused to fill out complaint form.
in detail, please stata what occurred. if the name of the officer Is not known,

z xr" Howard 8 Wea ht
eS Lucas. fee A Vu Chee k and Ph cer Lucas _

Date of Disposition: = acreshved ams. on S45 P icon of ‘int, ;
into : ‘

Nat Sustained : A thorough investigation can nelther Prove or
disprove allegations.

 

please describe him or her in this narrative.

     

Exoperated : Incident occurred but was reasonable, lawful
and/or proper,

 

 

Unfounded : investigation reveals that the action complained
of did notatcur, is false of net founded.

 

 

 

 

 

 

Date Complainant was notified of disposition:

     
 

7 , it off dhe cooley, But when
Method of Notification: L_come fo pick. Mis car ue “_ where e pris. Sho?

Sn deover es — on the nsig<e wes —£. up

nk Fo DZ weal j

 

 

 

 

 

 

 

 

 

 

 

“Case 1:19-cv-00197-YK Document 1. Filed 02/05/19 Page 46 of 100

  

 

 

     

H

L-¢ te the Governer Mca ra)
complann chawt * a AeA ee th bee

 

 
 

 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 47 of 100

( BABA BEI ag

    

ar
Sa
re

Cc

DS

on

 

 
  

 

 

re i peters gates

“Case 119 ev-00107-VK Document 1 Filed 02/05/19 Page 48 of 100
i Pa KUIK WUULLLY OUEILLL § Willie

WANTED @

     
 
  

 

 

| LUCAS WRIGHT
AGE: 21

HEIGHT: 65 INCHES

 
 
   
    

EYES: BRO HAIR: BLK

CHARGES: FLEEING AND
| ELUDING, CRIMAL
| TRESPASS

   

  
  

 

 

 

 
Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 49 of 100°

 

 
 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 - Page 50 of 100

York County Clerk of Courts Filed 11/27/2018 9:05 AM
Commonwealth of Pennsylvania ‘IN THE COURT OF COMMON PLEAS OF YORK
v COUNTY, PENNSYLVANIA

Howard Bruce Wright Jr. ;
‘CRIMINAL DIVISIO

(DOCKETNO: *  CP-67-CR-0005664-2018

ORDER SCHEDULING HEARING

AND NOW, this 27th day of November, 2018, after consideration of the Defendant's Omnibus
Pretrial Motion filed by Attorney Jeremy D. Williams, it is ORDERED that a hearing be held on

Wednesday, January 2,__2019 at 1:30 pm, in Courtroom # 6002, 6th Floor, York County

Judicial Center, 45 North George Street, York PA 17401.

The Clerk of Courts is hereby directed to provide copies of the order to the Attorney for the
Defendant, the Defendant, and the District Attorney.

BY THE COURT:

aa

Judge Craig T. Trebilcock

CPCMS 2300 Printed: 11/27/2018 9:05:284M

 

 

 
 

‘Case 1:19-cv-00197-YK Document 1. Filed 02/05/19 Page 51 of 100

   

we WY SNE IYGLEGONUIY FUILE DEBL (FAX)717 793 2928 P.001/006

 

 

 

: |COMM ALTH OF PENNSYLVANIA POLICE CRIMINAL COMPLAINT
COUNTY UF woke xh COMMONWEALTH OF PENNSYLVANIA
. pe Vs.
Mag!sterial District Number: 49-2-01 DEFENDANT: (NAME and ADDRESS)
MD] Hon. BARRY BLOSS JR, SOWARD __ BRUCE __ WRIGHT =

Address: 119 PLEASANT ACRES RD.
YORK, PA 17402 326 GAY ST

YORK, PA 17402

 

Telephone: (717)840-7233

 

 

NCIC Extradition Code Typa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OO 1 - Felony Futl C1 5 - Felony Pend. [J ¢ - Misdemeanor Surrounding States (DD Distance:
CD 2 - Felony Ltd. (D6 - Fatony Pend. extradition Determ. (1 © - Misdemeanor No Extradition
0 3 - Felony Surrounding States (1 A - Misdemeanor Full (DD E - Misdemeanor Pending
(] 4 - Felony No éxt, [Z] 8 - Misdemeanor Limited (OF - Misdemeanor Pending Extradition Determ,
DEFENDANT IDENTIFICATION TION
Docket Number Date Filed OTN/LiveSean Number | Complaint/incident Number SID Request Lab Service?
06/09 /2018 Z0180609M0004_ ss. C} yes &@ NO
GeENOER | pos 12/20/1976 | Po PENNSYLVANIA | Add’. 008 Co-Defendants? C
Male Firat Name Middle Name Last Name Gen.
GFemale | AKA
RACE D white C0 asian Black 0 Native American 0 unknown
ETHNICITY 1 Hispanic &® Non-Hispanic 0 Unknown
HAIR COLOR [7 Gry (Gray) Dy Red (Red/Autn} = [] SDY (Sandy) (] BLU (Blue) ___] PLE (Purple) LE] BRO (Brown)
Bl Blk (Biack) C7 ong (Orange) O WHI (White} F Xxx (Ink./aald} (0 Gran (Green} ©) PNK (Pink)
C Bin (Blonde / Strawberry) __
EYE COLOR CG Blk (Black) 0 Blu (Blue) Q@ SRO (Grown) =} GRN (Green) 0 GRY (Gray)
E21 HAZ (Hazel) MAR (Maroon) (1 PNK (Pinky OD mut (multicolored [1 Xxx (Unknowr
Driver License | State PA License Number 24093655 Expires 12/21/2019 WEIGHT (ibs.)
DNA (YES MNO DNA Location , 175
FBI Number | MNU Number | Ft, HEIGHT in,
Defendant Fingerprinted | QO VES fy No 6 01

 

 

 

Fingerprint Classification

 

DEFENDANT VEHICLE INFORMATION
State | Hazmat Registration Comm'l Veh

 

School Oth. NCIC Veh, Code Reg.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plate # KDG7093 PA Oo Sticker (MM/vy) 10/18 Ind. OD} ver. =O Same
VIN Year Make Model Style Color as Def.
2014 FORD FOCUS, FORD HT WHITE @
Office of the attorney for the Commonwealth @ Approved ©) Disapproved because:
(TH@ attorney for tha Commanwealth may require the Complalnt, arrest warrant stfidavil, cr Qolh, be approved Gy ino aktarney for the Commonwealth prior AO. See FA. KR. Crim, # S07.)
(Mame of the attorney for the Commonwealth ~ Plente Print or Type) (Signature of the attorngy for the ¢ kh) (Dare)

 

 

 

 

I, OFFICER FRED LUCAS 0022/300119
(Name of tne AMfant) vm + Atsigngd AMant It Number & Badge #

of .SPRINGETTSBURY TWP POLICE DEPT ss -PAQ670400 0
Cdentity Department or Agancy Represqnted and Polktical Subdivision) (Pokca agency Number)

do hereby state:

1. MT accuse the above named defendant who lives at the address set forth above
C1 accuse the defendant whose name is unknown to me but who Is described as

 

Cf accuse the defendant whose name and popular designation are unknown:to me and whom I have
therefore designated as John Doe or Jane Doe

with violating the penal laws of the Commonwealth of Pennsylvania at [_227 } SPRINGETTSBURY

E MARKET ST AT N HILLS (Subdivision Code) {Place+Paliticat Subdivision)

in YORK County [ 67 } onorabout 9 JUNE 2018 AT 0155 HRS.
(County Coda) "—~(Gifance Dace,

 

 

 

 

AAA aa - — se
<7

 

‘Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 52 of 100

 

 

 

 

. 96/09/2018 03:21 Springettesburg Police Dept (FAX)717 793 2928 P.004/006
oS 8% POLICE CRIMINAL COMPLAINT
Docexet Number Date Filed OTN/LiveScan Number Complaint/Incident Number
06/09/2018 20180609M0004
First Middle Last
Defendant Name HOWARD BRUCE WRIGHT

 

 

 

 

 

AFFIDAVIT of PROBABLE CAUSE
TARGET 25 - 2nd Offense

On June 9, 2018, at approximately 0155 hours, | was on patrol in the area of Eastern Blvd at Kingston Rd, in a marked
police cruiser (46). While in the area, | observed a white 2014 Ford Focus, bearing PA KDG7093, stopped at the red
traffic light, facing west. t observed the Ford was beyond the stop bar and stopped in the middle of the intersection of
Eastern Blvd at Kingston Rd. After the traffic light turned green, | continued to follow the Ford. In the 2400 black of
Eastern Blvd, | observed the driver side tiras cross over the center dashed lines for approximately 25 feet. | observed
the Ford turn north (right) on Haines Rd and conduct a wide right turn Into the center turn lane of Haines Rd. |
continued to follow to Ford as it traveled west on E Market St from Haines Rd. in the area of E Market St at N Oxford
St, | observed the driver side tires of the Ford cross over the center dashed lines for approximately 50 feet. | positioned
my police cruiser behind the Ford. | activated my emergency lights and sirens and conducted a traffic stop in the area
of E Market St at N Hills Rd.

[made contact with the operator, who | positively identified as Howard Bruce Wright Jr, by his PA driver's license. While
speaking with Wright Jr, | detected the odor of an intoxicating beverage Coming trom his expired breath. | asked Wright
Jr where he was coming from and he stated, Banana Max, which | know to be a bar in Springettsbury Township. |
asked Wright Jr if he had anything to drink tonight and he stated, one beer. | returned to my police cruiser and
requested a second unit to my location.

| raquested | requested Wright Jr to perform field sobriety tests. The field sobriety tests were administered on the
roadway of & Market St. The roadway was smooth, level and dry. There were no adverse weather conditions.

At the conclusion of the field sobriety tests and based on the totality of the circumstances, it was in my opinion that
Wright.Je was under the influence to a degree that rendered him incapable of safely operating a vehicle. | took Wright
Jcinto custody and secured him in my police cruiser.

transported Wright Jr to Central Booking for a blood test. | requested the Deputy Sheriff's at Central Booking fo
search his criminal history for prior driving under the influences. | was advised Wright Jr had a DUI on October of
2008. | read Wright Jr his Chemical Test Warnings verbatim from the DL-26B (1-18) form. Wright Jr refused the blood
test. ~

| completed a search and seizure warrant for Wright Jr's blood. At approximateiy 0300 hours, | arrived at Central
Booking with the search and seizure warrant’ Spoke with MDJ Toluba, who advised he would not sign the search
warrant per hls protocol.

|, OFFICER FRED LUCAS (0022) , BEING DULY SWORN ACCORDING TO THE LAW,
DEPOSE AND SAY THAT THE FACTS SET FORTH IN THE FOREGOING AFFIDAVIT ARE TRUE AND
CORRECT TO THE BEST OF MY KNOWLEDGE, INFORMATION, AND BELIEF,

 

 

 

“4
(Signature of sens”
Sworn to me and subscribed before me this day of \
Date » Magisterial District Judge

 

 

 

My commission expires first Monday of January,

SEAL

 

 

 

 
  

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 53 of 100

 

 

 

 

 

06/09/2018 03:20 Springettesburg Police Dept {FAX)717 793 2928 P.002/006
a X68 POLICE CRIMINAL COMPLAINT
Dockét Number Date Filed OTN/LiveScan Number Complaint/Incident Number
|06/09/2018 20180609M0004
First Middle Last
Defendant Name HOWARD BRUCE WRIGHT

 

 

 

 

 

 

The acts committed by the accused are described below with each Act of Assembly or statute allegedly violated, if appropriate. When
there Is more than one offense, each offense should be numbered chronologically,

{Sat forth a brief summary of the facts sufficlent to advise the defandant of the nature of the offanse(s) chargad. A citation to the statute(s) allegedly violated, without more,

is net sufficient. In a summary case, you must cite the spacile section(s) and subsection(s) of the sletute(a) of ordinance(s) allagadly violated. Tha aga of tha victim at the

tere of tha oflensa may be Included if known. tn addition, social security numbers and financial informaticn (e.g. PING) should not be ‘stad. If tha Identity of an account must

be established, fist only the laet four digits 204 PA §¢ 213. - 213.7.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inchoate | [J Attempt C) Solicitation CO Conspiracy
| Offensa 18 901A 18 902A 19 903 Number of Victims Age 60 or Older O
a | 3802 A1_ [ofthe 75 4 M
ffense # Section Subsecion PA Statute (Tite) Couns Grade NCIC Offense Code UCRINIBRS Coda
PeanDOT Data | Accident
(If applicable) | Number CD Safety Zone ( work Zone

 

 

 

 

 

Statute Description (Include tha name of statute or ordinance):
DRIVING UNDER INFLUENCE OF ALCOHOL OR CONTROLLED

Acta of the accused associated with this Offenge:

DRIVING UNDER THE INFLUENCE OF ALCOHOL OR CONTROLLED SUBSTANCE-GENERAL IMPAIRMENT

The Actor, Howard Bruce Wright Jr, on Saturday, June 9, 2018 at approximately 0165 hrs, in the County of York, drove,

operated or was In actual physical control of the movement of a vehicle, namely a white 2014 Ford Focus, bearing PA

registration KDG7083, upon a highway or trafficway of the Commonwealth, namely , after imbibing a sufficlent amount of

alcohol such that the individual was rendered incapable of safely driving, operating, or being in actual physicat control of the

movement of the vehicle, in violation of Section 3802 (a)(1) of the Pennsylvania Vehicle Code, Act 24 of 2003 75 Pa. C.S.
3802(a)( 1)

 

 

 

 

 
 

 

“Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 54 of 100

 

 

 

 

06/09/2018 — 03:23 Springettesburg Police Dept FFANY717 795 2928 P,003/006
433 POLICE CRIMINAL COMPLAINT
| Docket Number Date Filed OTN/LiveScan Number Compleint/Incident Number
06/09/2018 TF 9ATAIB-S 20180609M0004
First Middle Last
Defendant Name HOWARD BRUCE WRIGHT

 

 

 

 

2, lask that a warrant of arrest or a summons be issued and that the defendant be required to answer the charges I have
made.

3. I verify that the facts set forth in this complaint are true and correct to the best of my knowledge or information and
belief, This verification is made subject to the penalties of section 4904 of the Crimes Code (18 PA C.C. 4904) relating

to unsworn falsification to author'tles.

4. This complaint is comprised of the preceding page(s) numbered 1 through 2

The acts committed by the accused, as listed and hereafter, were against the peace and dignity of the

- Commonwealth of Pennsylvania and were contrary to the Act(s) of Assembly, or in violation of the statutes cited,
(Before a warrant of arrest can be issued, an affidavit of probable cause must be completed, sworn to .
before the issulng authority, and attached.)

 

 

 

une, & , LolP Clee MYPN
{Date) (Signature of Afflant)
AND NOW, on this date Juve 28 I certify that the complaint has been properly completed and verifled.

An affidavit of probable cause must be completed before a warrant can be Issued.

(Magisterial District Court Number) dsduing Authority)

49-2-01 Gesssile 9 Sacre |

 

THAN

My,

[ta 2-05 ON owey )

 

I9QaN -

Are

thy My

 

 

 

AA sama - sree

 
‘ COMMONWEALTH OF PENNSYLVANIA

~ Case 1:19-cv-00197-YK

Document 1 Filed 02/05/19 Page 55 of 100

Jn the Court of Common Pleas of York County, Pennsylvania

, Criminal, Division Ff)

Fa,
#. % - “3 ¢ f wan
# 3

Docket No CP-67-. ie.

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VS o¢stemy  - i.
ee Charges: re
ACEC BOUL mu
SENTENCE ORDER [~ been found Guilty
[7 Warrant Issued rm Warrant W/D . Interme: diate Punishment . * nled Guilty}
AND NOW, this day of | k he — 20 eh , the defendant having & led Nole Conten_ Js sentenced to:
‘Intermediate Punishment _ r SIP Evatuation Ordered Count. YCP/SCI_ to
Count . Probation yr mo days
Merges w/ Cnt Is Conct/Consec to Cnt
: le éfonths)Years [State IP Sentence Mandatory Non-Mandatory Section17 Y N
First Days/Months YCP c Costs _—‘ Fines [— Restitution.
Followed By:
i /days/months House Arrest / Electronic Monitoring ‘Count. “YCP/SCI to
_.....__day/mo Day Reporting - day/mo Int. Suprvsn] - Probation yr mo days
_ Bai Merges w/ Cnt is Conct/Consec to Cnt
Ao Costs Fines OE [. Restitution Mandatory Non-Mandatory Sectioni7 Y N
Other AUN OTT r Costs ‘Fines [_. Restitution
Count YCP/SCi__ to
Probation yr mo days
Merges w/ Cnt Is Conct/Consec to Cnt
Mandatory Non-Mandatory Section!17 Y N
vee rc Costs Fines [_ Restitution

 

 

This Sentence shall be effective Continued to

All remaining counts are nolle prossed

ee AL

This Sentence shall be concurrent/consecutive to case(s): [~ PADL Surrendered Court Notification of Prohibiting
[, Offense -Title 18-

Controlled Substance

 

FDL 16 Submitted

 

 

Court Ordered Conditions/Recommendations: Report to YCP am/pm
Successfully complete: Eligible/Not Eligible for:
Anger Management D/A Eval Outmate

_ Batterer's Intervention MH Eval Boot Camp
In Patient Treatment Highway Safety RRR! RRR! Min RRRI ineligibility waived
Out aN Treat ent am Hrs Commty Service — House Arrest
Other: Hu al ria s Supervision transferred to:

 

 

 

 

 

The York County Prison is directed upon completion of his/her minimum sentence the defendant shall be released without a
petition upon approval of a suitable parole plan by York County Probation. If defendant violates parole after serving a state
sentence in YCP: he/she shall serve the balance of his sentence in a State Correctional Facility,

Defendant is eligible for any county re-entry programs. [_

Per stipulation, it is ordered that the defendant receive credit of days time served. Absent stipulation, it is
ordered that defendant receive credit as required by law for all time spent in custody as a result of these charges for which
sentence is being imposed.

The Court also directs that the defendant shall pay the court costs/fines as assessed by the Clerk of Courts and be subject to
such conditions governing probation, including a plan for the payment of costs, fines and restitution as established by the

York County Probation Office, or the PA Board of Parole, as applicable.
Court Reporter_!_ |! it 4 . KL _ BY THE COU
Distributed to: District Attomey_./ ay Lee pe <<

O Judge

 

Defense Counsel/Defendant) \!

 
 

 
 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 56 of 100

 

YORK COUNTY ADULT PROBATION PAYMENT AGREEMENT

[| WAGE ATTACHMENT [¥ ]payvment AGREEMENT
Name: Howard Wright, Jr. Social Security _177-58-8054

 

Address; 326 Gay Street
York, PA 17401

You are required to pay the York County Clerk of Courts all restitution, costs,
fines, unpaid supervision fees and any other Court ordered fees in the manner directed by the
Court until the total amount is paid in full. Any change in income and/or address must be reported
to Costs & Fines within 72 hours - defendants’ with last names beginning with A-H cal] 717-771-9707, I-P

call 717-771-4343, or Q-Z call 717-771-9749 or by email at CostsandFines@YorkCountyPA gov,

You can make payments online at http://ujsportal.pacourts.us/ePay/Default.aspx (reference your
docket number example: CP-67-CR-0001234-2018)

 

 

 

 

As per administrative order CP-67-AD-0000025-2008 ALL of a defendant's cases owing costs, fines and/or restitution must be
placed on one (1) payment plan, All payments received are applied automatically across all cases based on the priority of
the assessments owed as determined by Title 42 Standard Distribution of Funds,

Payment Amount:
$65.00  /month / 1:8 payment DUE 02/02/19
and each month thereafter until paid in full.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iOney eR 01/02/19
York County Clerk of Defendants Signature Date
Courts 45 N, George Street ~ 01/02/19
York, PA 17401 Conn WSK RUIN
Payments must be receipted as ordered and each month Probation Officer Date
thereafter
a 6
Supervision Fees: $55.00 x months spent on supervision.
- Case Number(s); ee 330.00
Total Amount Assessed ‘
1,_CR 5664-2018 $
2 Interstate Transfer Fee $
3 Transfer Out Case [7
ee
Employer Information Employee Information
Employer DOB
Address SSN
Employee #
ee

   
 

To be completed by Clerk of Courts for wage attachments

Assigned Region: [ l Total Due: $

 
~ Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 57 of 100

 

 

 

 

 

 

 

BAIL BOND Commonwealth of Pennsylvania
‘ ‘ Vv.
Howard Bruce Wright Jr.
OTN: © 1927218-5 Docket No: MJ-49201-CR-0000440-2018 Date of Charges: 06/09/2018
LOTN: = T 927218-5 Court No: MDJ-19-2-01
Def Name/Address: Howard Bruce Wright Jr. Next Court Action: Magisterial District Court 19-2-01, York
326 Gay St Preliminary Hearing 118 Pleasant Acres Road
York, PA 17401 07/03/2018 3:00 pm York, PA 17402
717-840-7233
LEAD OFFENSE .
75 § 3802 §§ Al* DUE Gen Imp/Inc of Driving Safely - 1st Off
ADDITIONAL CHARGES MAY EXIST, PLEASE SEE ADDITIONAL CHARGES PAGE
TYPE(S) OF RELEASE:
(J RoR (C1) Unsecured Bail [X] Nonmonetary Condition(s) (see additional page(s))
(] Nominal Bail [X] Monetary Conditic+(s) in the amount of $5,000.00

 

THE CONDITIONS OF THIS BAIL BOND ARE AS FOLLOWS:

1, The defendant must appear at all times required until full and final disposition of the case(s).

2, The defendant must obey ail further orders of the baif authority.

3. The defendant must provide a current address and must give written notice to the bail authority, the clerk of courts, the district attomey, and the
court bail agency or other designated court bail officer, of any change of address within 48 hours of the date of the change.

4. The defendant must neither do, nor cause to be done, nor permit to be done on his or her behalf, any act as proscribed by Section 4952 of the

Crimes Code (ralating to intimidation of witnesses or victims) or by Section 4953 (relating te retaliation against witnesses or victims), 18 Pa.C.S, §
4952, 4953.

5. The defendant must refrain from criminal activity,
6, The defendant must comply with any fingerprint order, if any is issued by this court.

 

 

 

i verify that the above conditions of bail have been imposed.

June 09, 2018 QRNC Kerns. QP. Caney

 

 

 

Date Magisterial District Judge Clancy
TYPES OF SECURITY:
(1) CastEquivalent ([] Govt Bearer Bond [| Realty within Commonweatth
Xx} 10 % cash Ei) -sirety Bond (J Realty outside Commonweaith

 

TOTAL AMOUNT BAIL SET (IF ANY): $6,000.00 (see sureties page)

BAIL DEPOSITOR(S)
Depositor Name fb levied It laugs wk Amount 4 000. o

This bond is valid for the entire proceedings and until full and final disposition of the case including all avenues of direct appeal to
the Supreme Court of Pennsylvania.

 

 

 

 

| AGREE THAT | WILL APPEAR AT ALL SUBSEQUENT PROCEEDINGS AS REQUIRED AND COMPLY WITH ALL THE CONDITIONS OF THE
BAIL BOND,

THIS BOND SIGNED ON Sab Tune oF AOL’
at YCSO ~ Cc ential IS ooking. Vark. , Pennsylvania

 
    

 

 
 

 

 

Plt Pee £
Signature of Defendant
t :
Ly A Mbpee # ys
of Witness Defendant's Address:
7 (Syrety)
(Surety)

 

 

PLEASE SEE ATTACHED PAGES FOR ADDITIONAL INFORMATION,
MDJS 414

Ae: Ee FREE INTERPRETER.
Printed: 06/09/2018 9:38:21AM ms ey =

47 AR

   
 

     

 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 58 of 100

 

 

_BAIL RELEASE CONDITIONS Commonwealth of Pennsylvania
, Vv.
, : Howard Bruce Wright Jr.
OTN: T 927218-5 Docket No: MJ-19201-CR-0000440-2018 Date of Charges: 06/09/2018
LOTN: 7 9272418-5 Court No: MDJ-19-2-01
Def Name/Address: Howard Bruce Wright Jr. Next Court Action: Magisterial District Court 19-2-04, York
326 Gay St Preliminary Hearing 118 Pleasant Acres Road
York, PA 17401 07/03/2018 3:00 pm York, PA 17402
717-840-7233

 

 

 

 

Release Conditions

 

Pre-Trial Services - You will report to the York County Adult Probation & Parole Department located at the Judicial Center, 45
North George Street, York, PA 17401 within two business days of your supervised bail placement for intake purposes and to
arrange for Alcohol Monitoring.

Drug and Alcohol Assessment - You will cooperate with referrals for a CRN and drug and alcohol evaluation. You will complete any
recommended treatment by the evaluator. You will pay the costs of said evaluations and treatment programming.

Drugs and Alcohol Use - You will abstain from the use of alcohol and any illegal substances.

Electronic Monitoring - You will cooperate with the Program Agreement as administered by the York County Pre-trial Services Unit
and the following stipulations of Alcoho! monitoring:

1. You will pay the costs of Alcohol monitoring to be paid in 30-day increments in advance. Fees may be assessed for installation
andor advance payment made payable to the York County Adult Probation & Parole Department. Thereafter, each month of
monitoring will be charged accordingly.

2. Adult Probation & Parole Department. Thereafter, each month of monitoring will be charged accordingly.

3. You will remain on drug and alcohol monitoring until final disposition of the case or until the Court modifies the existing bail
order.

- Curfew - You will follow a 10:00 PM - 6:00 AM curfew uniess otherwise approved by the York County Adult Probation & Parole
Department.

 

 

 

i verify that the above conditions have been imposed.

    
 

(Signature of Defendant}

June 09, 2018 RLS feria qt Camry

Date Magisterial District Judge Clancy

 

 

MDJS 414A2
Printed: 06/09/2018 9:38:27AM

7 by FREE INTERPRETER |

TUFF 71-9984

 
Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 59 of 100

Exhibit 6

 

 
 

 

“Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 60 of 100

 

COMMONWEALTH OF PENNSYLVANIA
OFFICE OF ATTORNEY GENERAL

BUREAU OF CONSUMER PROTECTION

Harrisburg Office

15th Floor, Strawberry Square

Harrisburg, Pennsylvania 17120
(717) 787-9707

December 13, 2017

Howard B. Wright, dr.
326 Gay Ave,
York, PA 17401

Re: Lancaster Mitsubishi
BCP-17-05-021006

Bear Mr. Wright:

Your complaint has been received by the Bureau of Consumer Protection.
Please refer to your File Number BCP-17-05-021006 when corresponding with
this office to help us keep accurate and up-to-date records.

A copy of your complaint as presented to the Bureau has been sent to
the business with a request for the business to provide a written response to
the Bureau within 21 days. We will keep you apprised of Significant
developments as your case progresses. You will be notified by mail when we
receive information regarding your case.

Please note that participation in the mediation process is voluntary
and we cannot compel a business to cooperate. If mediation efforts are not
successful, you may be advised to seek relief either through a. private
attorney or through Magisterial District Court. The Bureau cannot provide
you with private legal counsel or offer legal advice.

If your compiaint has been settled or you have new information that
would have a bearing on your complaint, please inform us. We encourage you
to submit such information in writing.

On behalf of the Office of Attorney General, thank you for bringing
this matter to our attention. We hope to be of assistance in resolving your
complaint.

Very truly yours,

Britt Maue—
Brett Ho
Agent
es
20A

 

 
 

Page 61 of 100

 

 

COMMONWEALTH OF PENNSYLVANIA
OFFICE OF ATTORNEY GENERAL

BUREAU CF CONSUMER PROTECTION

Harrisburg Office

i5th Floor, Strawberry Square

Harrisburg, Pennsylvania 17120
(717) 787-9707

December 27, 2017

Howard B. Wright, Jr.
326 Gay Ave,
York, PA 17401

Re: Lancaster Mitsubishi
BCP-17-05-021006

Dear Mr. Wright:

We have been.informed that your complaint has been resolved and wish to
verify this. If this information is not correct, please advise us in writing
at your earliest convenience.

On behalf of the Office of Attorney General, thank you for giving us
this opportunity to be of service to you. If we may be of assistance in the
future, please do not hesitate to contact the Bureau of Consumer Protection.

Very truly yours,

Agent
vmr
25

 
 

 

 

"Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 62 of 100

_- Commonwealth of Pennsylvania
Office of Attorney General
Bureau of Consumer Protection January 5" 2018

Re: Case BCP-17-05-021006

|

Dear Office of Attorney General, |
| received a copy of the letter sent to you from Lancaster Mitsubishi regarding my complaint,

Case number BCP-17-05-021006. | received copies of a picture and two forms explaining what | was
given the day | purchased the car. | do not remember signing the form stating that | received 2 keys, the
signature does not look like my signature. | only received one key at the time of purchase due to being
told | could only be given one key at time of purchase and |! would have to come back and pick upa
second key at a later time. Also my original copy of the WE OWE form does not match the one sent to
your office, | also took notice that the head sales manager at Lancaster Mitsubishi looked familiar, |
believe he worked at the SCI Chester Prison in PA where | had seyved a sentence back in 2010, { had
some legal issues there with the Staff of the prison and wrongful doing to inmates. Governor Tom Wolf
handled the case from SCI Chester Prison just this past year 2017. Any help or advice would be greatly
appreciated.

Sincerely,

Howard B, Wright
 

‘Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 63 of 100 ~

Ne est et arn eer me
7 Sa a Z Roe re) Pe
ae Cae a

wwe Snes a e
aii

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

een cree

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ae a es ee

 

 

 

 

ro:
kot

 

 

4

or oe

 

 

 

jt

 

 

 

 

 

 

Lol

 

 

 

 

 

 

 

 

 

 
 

"Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 64 of 100

 

ONO TF 245611 .

i : | FORD 2014
j

TFADP3F2S5EL 227221 aqecop OFAR oPOOR
ASTER MIT ESHI

IF WRIGHT HOWARD Bo "eAOSS655 12/20/76
326 GAY ST ad

5
¥ — REFER TO ¢ CODES.
| YORK 7401 Tao /2 ering 10g

A . OR BUS, [ow

COUNTY CODES
ON REVERSE SIDE

REPLACEMENT
O POOR aD
1 THRU 9)
0219 SEND ONE CHECK IN
THIS AMOUNT “> 688 4

a OperAceD =f sToLeN 0 NEVER RECEIVED {Lost In Mak}
Year NOTE: "NEVER RECEIVED” block ls checked, applicant must complete Fonn Miysds, -

CERTIFIES THAT HE? is
REGISTRATION FOR FAILURE TO MAINTAIN FINANCIAL
WWE MAY BE SUBJECT TO A FINE NOT EXSEEDING $5,000 AND

‘717 = 430-7276
 
 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 65 of 100
/ SIMPLE FINANCE CHARGE
“ecce ts DealerNumber erene2- Contra Number

     

 

    
  
  

maf

 

 

 

      
  

| and Addreas NB BST CoB tier Name and Address Wp.¢ cam Nan
(ineuiding County ard Zip Code) ” Inchiting County and Zip Codey ok

    

ek, re rex

| de 1). a. F

‘ou, the Buyer (and Go-Buyer, If any),‘thay buy thé:vehicle below for cash-or-on creditaBy' signing this contract; you choos to-buy'the vehicle
m credit.under the agreements on the.front and ‘back: of:this contract. You agree to
ontfact) the Amount Financed a

PEL .

Wome P70 ae
a : Pye vo
mae:

    

 

  

 

 

 

 

ron pay the Seller - Creditor{somatinies “wé"-orSus" in this
oF -Einance:Charge in-¥.8; funds according .to tha’payment schedule betow. We will figure your finafice charge
i aidally basis:‘Thé Truth-In-Len iag-Disclosures below are part of this contragt..; aecuc2- OE EE es aah
Pe | Mike 1 Mig Grogs Veli] ~ - i Ore tant Mae

".Newlised Year | and Model | “cular Weight : Primary’Use For Which Purchased

. ey RPS
pT gk

eet

  

 

Vehicle Identification Number “~~ -

ante acta tee
2 IN wnt

 
 
  

 

    

       
  

 
  
 

  
   
 

 

 

 

 

 

 

 

 

 
 
 
 

           

    
 

7

ze ; Seni eer

* /*ineuraiioe’ Your ry bay "the physicaldeheige tnelir-
ance this ‘contract “ures ‘on beick) from anyone

you. choose. who Is acceptable -to us. You are. not
J any Insurance, 1s ‘chackst
“| Certificates froni‘the named Insisiice

  
 
 

 
 

 

 

reales
Price

   
 
 
 
 

   

 
  
   

       

 
 
 

_ no . atl att Credit’ istirarice
CJ Credit ties” “Cl Buyer C3 cc

 

 

 

 

ai) OoBuyer El Both

C1 Credit Pisobiiy. CF Buyer. 51 Co-Buyer 4s} Both:
Pr. Bary Premium: | |

Credit Lite $<.

   

 

 

 

   
 
 
  

 

    

 

 

 

 

 

     

 

 

   
 

   

d TENS Sapa Fe “pF Tg
-]- | .Greit te insurance and creat dail
= _ a ay ae = ~~ ae yh ee 7 ——- — . 2 aoa, 7 = a ite "
paid in full within 10 days after itig due, you will pay late charge. if the vehicle °:1 >} -in the oredtt
I a-heevy of ercial Motor vehicle, the charge will be 4% of the part of the payment that Is late: Otherwise,
the Cherbe witb 2% ofthe bart of the: Payment shat fate - sen:
Prepayinent, f you pay off all your debt early, you will not have to pay a penalty 8,
Security tnterest. You ere giving a security interest in the vehicle being purchased, 8
Additional Iriformation: Sea this contract for. more Information including information about nonpayment, = #%-
default, any required repayment in full belore the scheduled die‘and security Interest. nue
TEMIZATION OF AMOUNT FNANCED (Seller May Keep part
WOOP SE eS Ge

a

    

“RS a,

       
  
  
    
     
 
 

roo te “
aE

Reta 1 lie. jawed
wd chau, +

Lata Charge. i payments not

rok

       

    
 

 

 

 

   

      
  

 

    
 
 
 

WEES FR

a,

 

Other Optional insurance.
RRR oa tye
| Premium $=

   

 

   
  

 

 

 

 

 

Total Downpayment = wae ~~ 13 amt = —
t re : ae range Compan
Tae Tap 2 “ied - peo Vay —
Trade-in ae eg ete) Me

 
 
 

Linens Pub as

 

 

a F. a6 at
aon : PTs

 
   

{Describe}

to 7A

. (Deseribe) Miva
© Official Fees Paid to Governmer

 

 

Case 1:19-cv-00197-YK..Document 1 Filed 02/05/19, Page 66 of 100

af WIRGOS yuu oni tM GYIeO WW Bay We BAIT LOSl,
| | want the Insurance checked above,

Xo WER

Buyer Signature + - cas Date

MF

    

 

 

tONF RE a ae
toeya Ue

 

 

 

  

D Optlonal Gap Contact. —_ oe
E Government Taxed Not included in Cash Pog» SC,
" F Government Lioénse andlor Registration Foes ©

 

  

  

    

 

 

   

    

Pree

: | - [OPTIONAL GAP CONTRACT A gap

 

  

ce ee _ gronse bats coe oe ate tp ie Ata”
Be es - | 4) Goose 1 Duy @ gap contract, the charge ts Showr
Soy” - fo] the temization of Arun Fhanead Ses
ol. detalls on the terms and conditions if provi

 
 

~.| | eontrac®) 4s not required to obtain credit. are

       
       

 

 

| contract.

____ 18.15 oo . Term fe : Mos, &

   

 

 

 

 

 

 

 

 

 

 

 

 

ces

 
  

 

Total Other Charges and Amounts Paid to Others on Your Behalf. “3°

 

  

7 ater we
} m

  

 

 

 

   
    

nr
vo

\eet your-contract

 

 

 

 

   

eat

you. change

OW THS
m0 We must

i. You pay no.

State law does not provide for a “cooling off” or cancellation period
yOu may only cancel it If the seller a rees or for legal cause. You cannot cance

CONTRACT CAN BE CHANGED, This contract contains the ene agreomenpbelWaaatou and ufelakeg
S07 No rl chages are birding, _ Buyer Signs X" epceig —“e

an abet ol this coitect s-ndt va Other parts. stay val, We thay delay OF fata rom

hy Extend the time for raking’ some payments Ty ena fe tin forage

fou authorize us to Obtain information about you, or the Vehicle you are buying, from the stale motor vehicis d

388 back for other Imporiant agreements. :

  
   

 

 

    
    

Mts ST aE ee

      
 

  

 
 

ee

e iter es ie ia ie eter ap ah mee
Finance Ao, 1s paid in full on orb

“NO COOLING OFF PERIOD:

 

= ee .

   

for this sale, After you sign this Gohitract,
I this contract simply because

 

your mind. This notice does not apply to home solicitation sales.

 

  
 

dled tis contract. Any change,to tis oonttaci mast be: ing .
ie are as ie aie mune
FOF OUF rights under. this contract without losing them.-For examiplerw®.

epartment or other motor vehicle registation authorities.

   

 

 

 

z
Fe

he Annual Peréentage Rate may be negotiable with the Seller. Ti
and retain its right to receive a part of if o Finance Charge: +."

 

 

 

The Seller iiay.aesign this. contract

Pe a

 

ONTRACT IN BLANK YO LED TO AN EXACT. COPY-OF THE
(TRACT IS SUBJEOT To Le CoRR TEST YOUR LEGAL: RIGHTS "ANY HOLDER OF THIS CONSUMEN CHEDT

GOODS OR SERVICES OR ee NO DET ENSES WHICH THE BUYER COULD ASSERT AGAINST THE SELLEN
5 168 OR ‘SERVICES “OBTAINED PURSUANT HERETO OR WIT

 

 

  

RE ENTITLED TO-AN-EXACT..COPY-OF THE

 
     

OR ICES *¢ PURSL WITH THE PROCEEDS HEREOF, RECOVERY
BY THE BUYER SHALL NOT EXCEED AMOUNTS PAID BY THE BUYER HEREUNDER.

eee iE are iY «tule

__ Date _44. 253 24.80-Buyer Signs X_ ee Date =.

 

 

ind you were free to take it and review It. You confirm that you received a completely fille
fou signed it. . . 7
uyer Signs X ioe jE

‘o-Buyers and Other Owners — A co-buyer Is a person who fs responsible for paying the entire debt. An other owner Is @ person whose name Is on the title fo the vehicle but does not
&V6 40 pay the debt. The other owner agrees to the security tnterast in the vehicle given to us In this contract, ;
ao.

dae s “aa

 

( u ‘agree to the terms of this co

ntract. You confirm that before you signed this contract, we gave it {6'you,
In Copy when

rs

 
  

Date 21/2 + }Go-Buyer Signs X we Date

 

 

   
     
 
Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 67 of 100

eo Op Pls. bor ete Ae ae tt pa MEGA hel Cape 1 O14

1-888-558-0660

Ting CARFAX Vehicle History Report provided fee of char ge by:
i ancaster Mitsubish|

My 1009 N Prince St |

# Lancaster, PA 17603

|

 

SHOW ME THE GARFAX

       
 

Vehicle Information: ~ '
2014 FORD FOCUS SE Bea No accident / damage reported to CARFAX
VIN: 1FADP3F25EL227221 *
SEDAN 4 DR
2,0L [4 FIDOHC i6V
GASOLINE
, FRONT WHEEL DRIVE

   

CARFAX 1-Owner velicl

At least 1 open recat! |
|

|

4 Service history records

Lancaster Mitsubishi
1009 N Prince St
Lancaster, PA 17603
1-888-558-0660

Www. Jancastermitsubishi.net Personal vehicle

CARFAX Report Provided By: fm

11,000 Last reported odometer
 feading

 

 

This CARFAX Vehicle History Report Is based only on information supplied to CARFAX and avaliable as of 11/2/16 at 5:42:28 PM (EDT).
Other information about this vehicle, Including problems, may not have been reported to CARFAX, Use this report as one important tool,

+

along with a vehicle Inspection and test drive, to make a better decision about your next used car.

 

  

18] Ownership History

LAL cece > &, Owner 1
The number of owners is estimated
Year purchased 2014
Type of owner Personal
Estimated length of ownership . 2 yrs. 9 mo.

Owned in the following states/provinces North Carolina, Pennsylvania

 

 

 

 

   

Estimated miles driven per year 4,134/yr

Last reported odometer reading 14,000

eee ee ee | Tig: ' . .

ar ea ar iy} Title History 4 owner 1

CARFAX guarantees the information in this section. on
. 6 feed

Salvage | Junk | Rebuilt | Fire | Flood | Hai! | Lemon No Problem

E- - . i . wee . .

Guaranteed
Not Actual Mileage | Exceeds Mechanical Limits ;

No Preblem

 

 
 
   

eRe DRIAL FASS OY VEL ruolus y ANwPULe i01

~ Case 1:19-cv-00197-YK Document 1. Filed 02/05/19 Page 68 of 100

WHO SVL Lav pee Way Ii fier MR eILLAL 124!

i

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 
 
  

 

 

; GUARANTEED - None of these major title problems were reported by a state Department of Motor Vehicles
seta (OMV). If you find that any of these title problems were reported by @ DMV and not included in this report,
a, Oe CARFAX will buy this vehicle back.Registar | View Terms | View Certificate
al atc Aaron id il pe dt Tract meting ~ Ae aA ae CTE el i atin. Tae nic atc en PA NL phees AeA
5 -— FR eS Sash ae ~— ae oe soe ar pe rman ia
CA Eat ey | Additional History & owner ¢
Not ail accidenis / fesuas are reported tg CARFAX
: Total Loss avy No Issues
t No total loss reported to CARFAX. a Reported
; Structural Damage I tao No issues
| No structural damage reported fo CARFAX, @ Reported
' Airbag Deployment vary No Issues
: 7
No airbag deployment reported to CARFAX. : | Reported
| Odometer Check vy No Issues
No indication of an odometer rollback. kill Indicated
Accident / Damage wey No Issues
No accidents or damage reported to CARFAX, Reported
| Manufacturer Recall :
At least 1 manufacturer recall requires service, Locate an authorized Ford or Lincoln Mercury Renorte d
dealer or call 866-436-7332 to obtain mora Information about this recall. |
Basic Warranty ware Warranty
Original warranty estimated to have 3 months or 25,000 miles remaining. Bal Active
iy} Petalled History Glossary
BOwner £ Date: Mileage; Source: | Comments:
Purchased: = 2014 ,
Type Permpnal 11/30/2013 NicB Vehicle manufactured
Where: North Carolina, and shipped to original deater
Pennsylvania 12/06/2013 7 Dunn Benson Fo Vehicle offered for sale
Est. 4,124/yr Dunn, NC
miles/year: 910-892-2800
Est. length ailf14 - dunnbeneontors ohm
owned: present . ee TE a mo
(2 yrs, $mo.} 12/07/2013 Dunn Benson Ford —Pre-delivery inspection completed
: . Dunn, NC Nitrogen fill tires
Low mileage! 910-892-2800 Safety Inspection performed
This owner drove dunnbensonford.cbm
less than the
industry average 02/01/2014 Dunn Benson Fo Vehicle sold
| of 15,000 miles Dunn, NG
per year, 910-892-2600
dunnbensonford.cbm
02/01/2014 North Carolina Titled or registered as
Motor Vehicle Dert. personal vehicle
Hope Mills, NC
02/05/2014 AmeriCredit Financial Loan or lien reported
; Services
Arlington, TX
888-258-9637
americredit.com | a
02/08/2014 North Carolina Title or registration issued
Motor Vehicle Dept. First owner reported
Hope Mills, NC Loan or flen reported
!

 

 

 

Page 4014
 

 

 

YOO UT r tes sew ew a Ua PUY OE: APAUPIEZIELZ2/ 22 |

 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 69 of 100

 

 

cme.

Page 3 of 4
Title
#77761214037156,
03/05/2014 Ford Mator company Manufacturer Customer Satisfaction Program
1 Issued
, Program #12Mo2 SYNC WITH MYFORD
MYLINCOLN TOUCH
_ WARRANTY EXTENSION COVERING
ACCESSORY PROTOCOL
INTERFACE MODULE APIM
Locate an authorized Ford or Lincoln Mercury
dealer or call 866-436-7332 to obtain more
information
03/14/2014 €40 Bunn Benson Ford | Maintenance inspection completed
Dunn, NC | Battery/charging system checked
910-892-2800 Brakes checked
dunnbensonford.corh Tire condition and pressure checked
04/02/2015 North Carolina Registration issued or renewed
Motor Vehicle Dept. —_ Loan or lien reported
Hope Mills, NC
Title
#77761214037156X
02/18/2015 Ford Motor Company Manufacturer Customer Satisfaction Program
i Issued
Program #14Mo2 TRANSMISSION CONTROL
MODULE
EXTENDED WARRANTY COVERAGE
Locate an authorized Ford or Lincein Mercury
dealer or call 866-436-7332 to obtain more
Information
01/28/2016 6,898 Pennsylvania Title issued or updated
Motor Vehicle Dept. . Registration updated when owner moved
Leola, PA the vehicie to a new location
Title #7566572901
SM ‘
02/23/2016 7,218 Double D Service Oil and filter changed
Center Emissions Inspection performed
Leola, PA Emissions or safety inspection performed
02/24/2016 7,223 Inspection Station . Passed emissions inspection
09/01/2016 Ferd Motor Company Manufacturer Safety recall issued
Recall #16830 DOOR LATCH
| REPLACEMENT
_ Status: Remedy Not Yet Available
Locate an authorized Ford or Lincoln Mercury
dealer or call 866-436-7332 to obtain more
information
09/29/2016 11,000 Double D Service Light bulb{s) replaced
Center
Leola, PA |

 

 

Have Questions? Consumers, please visit our Halp Center at www.carfax.com. Dealers or Subscribers, please visit our Help Center at

 
 

RS ILEETX| Glossary
First Owner

www.carfaxonline.com.

When the first owner(s) obtains a title from a Department of Motor Vehicles as prop of ownership.

View Full Glossary

 

 
 

 

at no

Ohio,

 

Follow

j Ford or Lincoin Mercury Recall

The Ford Motor Company provides Carfax with Field Service Action and recall infofmation regarding safety, compliance and
emissions programs announced since 2000 for a Specific vehicle, For complete In
this vehicle, please contact a local Ford or Lincoln Mercury Dealer.

Manufacturer Recall

Automobile manufacturers issue recall notices to inform owners of car defects that have come to the manufacturer's attention. Recalls
also suggest improvements that can be made to improve the safety of a particular

Ownership History :

CARFAX defines an owner as an individual or business that possesses and uses 4 vehicle. Not all title transactions represent
changes In ownership. To provide estimated number of owners, CARFAX proprietary technology analyzes all the events in a vehicle
history. Estimated ownership {s available for vehicles manufactured after 1991 and titted solely in the US including Puerto Rico,

; Dealers sometimes opt to take ownership of a vehicle and are required to in the following states: Maine, Massachusetts, New Jersey,

Title Issued - |

} Astate issues a title to provide a vehicle owner with proof of ownership. Each title has a unique number. Each title or registration

record on a CARFAX report does not necessarily indicate a change in ownership. tn Canada, a registration and bill of sale are used
a8 proof of ownership, .

ROE RSET E He Sia 2 WE le AO Rh hae Neate aaa. CO am Sak iT R SS aR ie 8, le CE A BD TY SDL RCAC oe am ans = Fa, REM

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 70 of 100

_ Se To ee ek sade eI Le rape 4 or 4

i
|

formation regarding programs or concems about

i

shicle. Most manufacturer recalls can be repaired
cost to you. |

Oklahoma, Pennsylvania and South Dakota. Please consider this as you review a vehicle's estimated Ownership history,

 

Fie Te TET ir ae

I
Us: [Fj facebook.com/CARFAX S @CariaxReports FY CARFAX on Google+

CARFAX DEPENDS ON ITS SOURCES FOR THE ACCURACY AND RELIABILITY F ITS INFORMATION, THEREFORE, NO
RESPONSIBILITY IS ASSUMED BY CARFAX OR ITS AGENTS FOR ERRORS OR OMISSIONS IN THIS REPORT. GARFAX
FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS oR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, CARFAX® :

© 2016 CARFAX, Inc., a unit of IHS Inc, Ali rights reserved, :

Covered by United States Patent Nos. 7,113,853; 7,778,341; 7,598,612, 8,600,823; 8,595,079; 8,606,648: 7,505,838,

11/2/16 5:42:26 PM (EDT)

 

| have reviewed and received a copy of the CARFAX Vehicle History Report for this 2014 FORD FOCUS
vehicle (VIN: 1FADP3F25EL227221), which is based on information Supplied to CARFAX and available as of
11/2/16 at 5:42 PM (EDT).

 

 

 

Customer Signature Date Dealer Signature Date

 

 

a, ta, ns dre,

{

|

 
 

~ Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 71 of 100

 

AEE 060 6 NOE CLSe REMOVE TU EXPOSE ADricovE, rwsomruy 2ovana tea arn
TOT n Ae em oem ma A orem A! AROS JONYA 11 =

 

 

 

FORD __ Focus 2014 TFADP3F25EL 227224
VEHICLE MAKE MODEL YEAR VIN NUMBER
1701214 I ACKNOWLEDGE RECEIPT oF THIS BUYER'S
DEALER STOCK NUMBER (Optional) GUIDE AT THE CLOSING OF THIS SALE,
WARRANTIES FOR THIS VEHICLE: --H . Sy may
: - leeea he Tet nie I ee ee te. as te eee ee ee arose eDe ah a ~~ n. week

 

 

 

 

 

   
   

ate apt. cr:
nate +

YOU WILL PAY ‘ALL COSTS* FOR ANY ‘REPAIRS. The dealer assumes no responsibility for any repal
regardiess of any oral statémichts abe the Vehicle P Hy ny repairs

- Dae ae -

 

 

 

 

 

 

C1 FUL C3 LIMITED WARRANTY, The de er will pay __406 Of thé lahopand __ 49 Ge of te Baits for
the covered Wats Ahat iat the Of wart peried. .ABK the dealer we ££0py.ot the

warranty document for a:fullsexplanation of warranty coverage, exclusions, andthe dealer's
repalr obligatiéns. Under state law, “implied warranties” may give you even more rights.
SYSTEMS COVERED: . DURATION:

COMPREHENSIVE 12 MONTHS OR 12,000 MILES;
——F RST

   

 

 

 

 

 

 

 

we mee tae . woe a = Sot en sot wee ae

 

 

O SERVICE CONTRACT. A service contract is avallable at an extra charge on this vehicle. Ask for detalis as
to coverage, deductible, price, and exclusions. If you buy @ service contract within 90 days of the time of

Sale, state law “impiled warranties” may give you additional rights. ta. .
z * a 5 ve.

PRE PURCHASE INSPECTION: ASK THE DEALER IF YOU MAY HAVE THIS VEHICLE INSPECTED BY YOUR
MECHANIC EITHER ON OR OFF THE LOT.

SEE THE BACK OF THIS FORM for important additional Information, including a@ list of some major defects
that may occur in used motor vehicles,

 

 

 
 

‘Case 1:4 19- -cv-00197-YK Document 1 1 Filed 02/05/19 ‘Page 72 of 100

 

 

 

 

WE OWE

 

DATE: = "11/02/2016

VIN # TEADP3F25EL 227204

 

 

 

 

 

 

 

 

 

 

 

NAME: HOWARD B WRIGHT MAKE: FORD
ADDRESS: 326 GAY ST YORK PA 17401 MODEL: Ep¢ys
PHONE:  (7171430-7276 YEAR: 2044
1, NOTHING OWED OR PROMISED INITIAL: 1/8 yf
2, VEMIALE DELIVERED as Eguppcn INITIALS fe yf
Bo ( {ese a. INITIAL £2 py
4, (2 Carkax  teeg wr) # INITIAL:
5, _ INITIAL:
6, INITIAL:
7, SATISFIED WITH VEHICLE PREPARATION INITIAL:
8. ‘WAS WARRANTY EXPLAINED INITIAL:
9. WERE OPERATING FEATURES EXPLAINED INITIAL:
10, COMPLETELY SATISFIED INITIAL:

| 11. MANAGER'S SIGNATURE at "INITIAL:

 

 

 

 

 

 

—2 a " weet ee ng team lle tne

 

 

 

seed ee
 

SiS ROD

 

Prone
ESC)

ie

Pattee
cAWVG

 

 
   

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 74 of 100

 

 
Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 75 of 100

   

Fea er atiiesle sie)

 

1008 North Prinea Street * P.O. Box 4767 « Lancaster, PA 17604
ww lancastarmilsubishi.net

RECEIVED

DEC-22 2017

PA OF ce of Aktorniey General
December 19, 2017 Corisume! Protection - Harrisburg
cemiber 19, :

Commonwealth of Pennsylvania
Office of Attomey General —
Bureau of Consumer Protection
Harrisburg Office

15" Floor, Strawberry Square
Hartisburg, PA 17120

Res: Howard B, Wright, Jr.
' BCP-17-05-021006

Dear Mr. Mauser:

I'm writing in response to your letter dated December 13, 2017 regarding the above named
individual and complaint.

Enclosed please find a copy of Lancaster Mitsubishi's Delivery Items checklist. This checklist is
signed by Mr. Wright and clearly indicates hé received two (2) keys to his vehicle the day of
delivery, 11/2/2016. The form is also signed and dated by my salesperson on the same day.

. e

In addition, the We Owe form included with Mr. Wright’s complaint clearly indicates that
nothing is owed to him. 4

Thank you for your prompt attention to this matter. If you should require any additional
information from me please-do not hesitate to contact me directly,

   

Hailu Tilahun
VP/GM

Enclosures
_..€aS@ 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 760f100 |

 
   

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 77 of 100 ~

FEARING THE DARK: THE USE OF
WITCHCRAFT TO CONTROL HUMAN
TRAFFICKING VICTIMS AND SUSTAIN

 

VULNERABILITY
Luz. E. Nagle*
Bolaji Owasanoye**
TABLE OF CONTENTS
INTRODUCTION .....:ccccceecccssesecsesssescsseasesnaesaseesaneeeeeseaseseescausaaeseauseeseeeaseneeges 562
PART Lo icecsssseessesersesssecsecssesaccessseacsacsecseaensenensnenseesenssesenseaeeasesceaseaseaeansaeeees 563
VULNERABILITY AS AN ELEMENT OF TRAFFICKING.........c:ccccesecssecereees 563
VULNERABILITY DUE TO SUPERSTITIONS AND FEAR ,,.,..ccsssssereeensereess 564
PART II .....esscscscescessessscscvsecnsesersanerssessiessesesretsesessesaeassesusseseeapeqensenseresenseesd 568
USING RELIGIOUS BELIEFS TO ADVANCE A CRIMINAL ENTERPRISE.... 568
REPRESENTATIVE FORMS OF WITCHCRAFT .......ccccssccsssccseessseecsnresnterens 571
PART TLE oes eeccsescsescssessssssccsessecesenceseseesensscseescenssanerasseecaarseeeesesadeeseassseaeeaes 574
NIGERIAN TRAFFICKERS AND VOODOO,......:scesscsssessssiseeressssnceseeensareens 574
TRAFFICKING IN BODY PARTS FOR WITCHCRAFT RITUALS ........0:00000 586
WITCHCRAFT AND BLACK MAGIC IN LATIN AMERICAN

TRAFFICKING oo....cssseeeccusesseeevsseseesssseenesaseececsasesoussassnacaesseteeesaaaseeeseeees 587
PART IV... cessscccssscecscsecnceranecsaensranreaseersceeuseenscesesgtasensensessnpeaensspeesapeeteeesee 589

RELEASING VICTIMS FROM THEIR OATHS AND SUPERSTITIOUS
CHAINS oo o.cccccsssscsscsscsserssssesssccsusnssassesaceesosessesseneeeseseasessessseesaasersseneessass 589
PREVENTION, DUTY OF STATES AND STATE RESPONSIBILITY ............. 591
DUTY OF STATES ......ccsscsesesscsccscserscsecsssessescserssevsssaseesssnssarrssesacaaees 59]
DUTY TO EDUCATE... .csccccsssersesstsecsesserecnenssessnsesensusenseseceeeeseeeees saa 592

 

* Professor of Law, Stetson University College of Law, Florida.
** Professor, Nigerian Institute of Advanced Legal Studies and Executive Director, Human
Development Initiatives, Lagos, Nigeria.

561
 

 

562 SOUTHWESTERN LAW REVIEW [Vol. 45
PART V ...cccccccccsecccscsssssecscecscsesacsesscscessecenecuscvesecassseeseserssensevereeneesssaenenersass 593
CONCLUSION |. .ccccccssscsssssccssncessnscsceesacsessenasesuessesessunnerevsneesaveneesaceanaverssess 593

Vulnerability is a silent social disease. Many societies live with it and
do not take firm and sustainable actions to face it until the consequences
erupt in violent and dramatic forms.'

INTRODUCTION

The use of cultural superstitions and occult rituals is a powerful means
to control a human trafficking victim and reaches to the depths of one’s
psychological vulnerability. Combined with other conditions that render a
person vulnerable to being trafficked—such as poverty, lack of opportunity,
and violent conflict—an individual can become so frightened by the
omnipotent powers of the spirit world as to be rendered entirely incapable
of resisting criminal acts and human rights violations. In fact, invoking
witchcraft to assert control and coercion is so insidious in many cultures
that “even once victims have been identified and removed from a
trafficking situation by state authorities, there is no guarantee that this will
provide sufficient protection for victims to co-operate.”?

This article explores the use of witchcraft in human trafficking, the
vulnerabilities that cause women and children to become human trafficking
victims, and the duty of states to prevent the use of witchcraft in the
commission of crimes. Part I of the article looks at the element of
vulnerability in human trafficking crimes, and vulnerability due to
superstitions and fear. Part II examines the use of religious beliefs to
commit criminal acts and describes some of the representative forms of
witchcraft that have been found to be part of human trafficking. Part IIT
examines the use of witchcraft in human trafficking cases coming out of
Africa and in the Americas. Part IV considers the challenge of helping
trafficking victims overcome the influence of witchcraft that had kept them
vulnerable and under control. We will also look at the duty of States to
prevent the use of witchcraft in human trafficking and to educate vulnerable
populations in order to make them less susceptible. Part V concludes the
article.

 

1. Special Rapporteur on the sale of children, child prostitution and child pornography,
q 25, U.N. Doc. E/CN.4/2004/9 (January 5, 2004) (by Juan Miguel Petit).

2. Spellbound: Witchcraft and Human Trafficking, TRAFFICKING RES. PROJECT,
https://thetraffickingresearchproject.wordpress.com/spellbound-witchcraft-and-human-trafficking/
(last visited Feb, 1, 2016).

~ Case 1:19-cv-00197-YK. Document 1. Filed 02/05/19 Page 78 of 100
 

2016] FEARING THE DARK 563

PARTI

Vulnerability as an Element of Trafficking

Those who seek to exploit another human being depend on conditions
in which a myriad of factors render someone vulnerable to becoming
victimized. These factors are well known in the literature on human
trafficking? The rhetoric about exploitation of persons overlooks a
fundamental distinction between being exploited and being vulnerable,
however. The conventional factors we think of that make an individual
vulnerable include lack of education, discrimination, poverty, political
instability, conflict, and displacement, to name but a few.* But if we look at
what triggers those factors, we see that the fundamental human rights and
civil rights to which a person is entitled may be weak or absent entirely.
When there is a negation of this bundle of fundamental rights, vulnerability
creates the opportunity for exploitation of the weakest members of
society—women and children. The United Nations Committee on the

 

3. Factors are categorized as push and pull factors. Push factors that compel people to seek
to improve their personal and economic situation include:
High unemployment and poverty;

Discriminatory labor markets;

Lack of opportunity to improve one's quality of life;
Gender or ethnic discrimination;

Internal conflict and persecution;

Domestic violence or abuse;

Proliferation of human rights violations;

Degraded environmental conditions;

« False expectations of a better life elsewhere, including higher wages, better working

conditions, and greater freedom.

Pull factors that feed demand for trafficking victims at points of destination include:

* High demand for cheap or uncompensated labor;

* Weak or no laws against various forms of forced servitude;

* Demand by men looking for commercial sex and bondage arrangements;

* Indifference to social conditions and morality;

* Lack of public awareness;

* Cornuption;

* Weak law enforcement;

* Inconsistent application of public policy;

* Entrenched organized crime networks.

See Luz E. Nagle, Seéling Souls: The Effect of Globalization on Human Trafficking and Forced
servitude, 26 Wis, INT’L LJ. 131, 137-38 (2008).

4, See United Nations Office on Drugs and Crime (UNODC), An Introduction to Human
Trafficking: Vulnerability, Impact, and Action, Background Paper of the U.N. Global Initiative to
Fight Human Trafficking (UN.GIFT), at 71-75 (2008), available at https:/Avww.unodc.org/
documents/human-trafficking/An Introduction_to_Human_Trafficking - Background Paper.pdf.

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 79 of 100
 

a

 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 80 of 100

564 SOUTHWESTERN LAW REVIEW [Vol. 45

Rights of the Child has also emphasized that “[uJnaccompanied or
separated children in a country outside their country of origin are
particularly vulnerable to exploitation and abuse.”

In addition to being subjected to conditions that render an individual
susceptible to being victimized, women and children living in cultures and
communities where there is a strong connection to the spirit world are
uniquely vulnerable to sexual violence and forced servitude. We cannot be
certain for how long human traffickers and other predators have used
threats and acts of black magic in their arsenal of coercion, inveiglement,
and control, but in recent years, evidence of such acts have come to light.
At present, the use of superstition to coerce women and children falls
largely outside the recognized push and pull factors that characterize human
trafficking crimes and crimes of exploitation and enslavement.
Consequently, the international conventions and domestic laws in place
around the globe to criminalize trafficking, forced servitude, and related
crimes present a perplexing gap in addressing the use of superstitions and
religious beliefs to assert control over trafficking and forced servitude
victims.®

Vulnerability Due to Superstitions and Fear

Article 3(a) of the Palermo Protocol’ states that human trafficking
means:

The recruitment, transportation transfer, harboring or receipt of persons,
by means of the threat or use of force or other forms of coercion, or
abduction or fraud, or deception, or the abuse of power, or of a position of
vulnerability or of the giving or receiving of payments or benefits to
achieve the consent ofa person having control over another person, for the
purpose of exploitation, forced labour or services, slavery or practices
similar to slavery, servitude or the removal of organs.

 

3. United Nations Convention on the Rights of the Chitd (UNCRC), General Comment
No.6: Treatment of Unaccompanied or Separated Children Outside Their Country of Origin, 39th
Sess, May 17-June 3, 2005, ¢ 50, U.N. Doc. CRC/GC/2005/6 (2005), available at
http://www? ohchr.org/english/bodies/cre/docs/GC6 pdf.

6. Ifa person coerces a victim by means of promising a better job or an education, there are
clearly defined penalties. But if a predator coerces a victim by playing upon ones fears of the
spirit world, the penalties that apply are less certain.

7. Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and
Children, Supplementing the United Nations Convention Against Transnational Organized Crime,
established pursuant to resolution 53/11 (Dec. 9, 1998), at 2, U.N, Doc, A/33/383 (2000).
“Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 81 of 100

    

2016] FEARING THE DARK 565

This language provides a comprehensive description of the problem of
human trafficking and recognizes multidimensional manifestations. We
also know that trafficking in persons is a modern form of slavery that often
entails physical, psychological and sexual abuse.? Psychological abuse can
be linked to the superstitious beliefs of victims that are imbued in their
psyches as members of a certain society, community or culture. Traffickers
capitalize on both religious/superstitious beliefs and “faith” of the victims,
and their ignorance, especially when the victims come from places were
spiritual ideas are very strong,°

Mechanisms of trafficking in persons are myriad, clandestine and
variable. The common systematic factor, however, is the imposition and
maintenance of order.'° Victims of trafficking are usually recruited by
intermediaries, middlemen or agents and then passed along the trafficking
chain under tight control."' It is interesting to note that like other forms of
abuses and human rights violations, the individual of first contact and
middlemen are often not entirely strangers, but family relations and even
notable citizens of victims’ nations.'? The familiar relationship element
makes it difficult for a victim to refuse or resist what is happening to her,
and difficult for authorities to conduct investigations and bring
prosecutions,

The relationship element also makes the imposition ‘of belief
systems/voodoo oaths easy, believable, and even readily accepted,
particularly if the agents of trafficking present themselves as successful and
have been accepted as such within the communities that place a premium
value on wealth and emigration to a better place regardless of means.

 

 

8. See United Nations Office on Drugs and Crime (UNODC), An Introduction to Human
Trafficking: Vulnerability, Impact, and Action, Background Paper of the U.N. Global Initiative to
Fight Human Trafficking (UN.GIFT), at 82 (2008), available at https:/Avww.unodc.org/
documents/human-trefficking/An_Introduction_to_Human_Trafficking_- Background Paper.pdf.

9, Benjamin Radford, Spanish Gangs Use Voodoo to Traffic Girls, DISCOVERY NEWS (June
14, 2015, 08:53 AM), hup://news.discovery.com/human/psychology/spanish-gangs-use-voodoo-
to-traffic-girls-£50614.hum.

10. See David Kyle & Mare Scarcelli, Migrant Smuggling and the Violence Question:
Evolving Illicit Migration Markets for Cuban and Haitian Refugees, 52 CRIME, LAW, & Soc.
CHANGE, 297, 308 (March 2009).

11. See Ray Jureidini, Trafficking and Contact Migrant Workers in the Middle East, INT’L.
MIGRATION, Vol, 48, no. 4, 142 (2010); Jargen Carling, Trafficking in Women from Nigeria to
Europe, MIGRATION INFO, SOURCE (July 1, 2005), http:/Avww.migrationpolicy.org/article/
trafficking-women-nigeria-europe.

12. See Frank Lackso & Marco A. Gramegna, Developing Better Indicators of Human
Trafficking, BROWN J. WORLD AFFAIRS 179 (Summer/Fall 2003).

13. See Carling, supra note 11; see also Jana Arsavska & Popy Begum, From West Africa to
the Balkans: Exploring Women's Roles in Transnational organized Crime, 17 TRENDS ORGAN.
CRIM, 89 (2014).
 

si

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 82 of 100

 

566 SOUTHWESTERN LAW REVIEW [Vol. 45

Notably, the functioning axiom in societies like Nigeria’s is that the end
justifies the means. Therefore, if an agent is a successful person, acceding
to his or her methods is easily accepted.* More troubling is that often ex-
victims act as agents and recruiters who assert power over victims.’
Power relations depend on imbalance and always tilt to the advantage of the
agent/syndicate and benefit from political connections (many have links
with powerful politicians), financial connections (images of affluence in
midst of poverty) and metaphysical connections (association with
supposedly powerful cults implying that source of power and influence is
metaphysical).'® Regrettably, the weak status of victims (and their families)
diminishes capacity to resist or challenge power or influence, confirming
that trafficking in persons is a formidable threat when interfaced with belief
systems like voodoo and witchcraft.

Witchcraft, diabolism,!’ black magic, and threatening dire evils from
the spirit world take many forms. Not all forms of witchcraft are

 

14. More than 150 million people are reportedly estimated to migrate annually for economic
reasons, See Kelly Hyland, The Impact of the Protocol to Prevent, Suppress and Punish
Trafficking in Persons, Especially Women and Children, HUM. RTS. BRIEF 8, no, 2 (2001); 30-31,
38, http://digitalcommons.wel.american.edwhrbrief/vol8/iss2/12; see also Majeed A, Rahman,
Human Trafficking in the Era of Globalization: The Case of Trafficking in the Global Market
Economy, TRANSCIENCE J. Vol. 2, no. 1 (2011): 54-71.

15, See U.N.GIFT, The Vienna Forum to Fight Human Trafficking, Vienna, Feb. 13-15,
2008, Profiling the Traffickers, Characteristics and Traits of Traffickers, at 5, U.N.GIFT B.P.:
016 = (2008), available at —_sittp://www.unode.org/documents/human-trafficking/2008/
BPO16ProfilingtheTraffickers.pdf (last accessed Feb. 1, 2016) (noting that “fs]ome traffickers are
former victims themselves. For instance, in some countries, a ‘Madam’ in a destination country
supervises, controls and organizes girls and women trafficked for sexual exploitation, coordinates
their activities and collects income they make, Many such ‘Madams’ that have been the subject of
research started as victims themselves, and once their ‘debt’ has been paid to their own ‘Madam’
they in turn use the same method to make money.”); see also U.N. ON DRUGS AND CRIME, Human
Trafficking FAQS, http://www.unodc.org/unode/en/human-trafficking/faqs.html (last visited Feb,
1, 2016) (noting that “[flemale offenders have a prominent role in human trafficking, particularly
where former victims become perpetrators as a means of escaping their own victimisation. Most
trafficking is carried out by people whose nationality is the same as that of their victim.”).

| 16. See Osita Agbu, Corruption and Human Trafficking: The Nigerian Case, WEST AFRICA

} REV., Vol. 4, no. 1 (2003); see also Comelia Helfferich, Barbara Kavemann & Heike Rabe,
Determinants of the Willingness to Make a Statement of Victims of Human Trafficking for the
Purpose of Sexual Exploitation in the Triangle Offender—Police—Victim, 14 TRENDS ORGAN,
CRIM, 125 (2011) (analyzing the power dynamics between agents-victims-police which control
victims through displays of power or protection by traffickers, while the police are portrayed as
the chasers of victims. Isolation and withholding of information can be understood as attempts to
enforce these interpretations with the victims; therefore, offenders do not only have physical
power but also power of definition.)

17, One definition of diabolism entails “having dealings with the Devil or his agents, . . . the
use of magic powders or unguents, attendance at a ‘Devil's Sabbath,’ or flying through the air.”
See Noel D. Johnson & Mark Koyama, Taxes, Lawyers, and the Decline of Witch Trials in
France, 57 J.L. & ECON. 77, 81 (2014).
a

 

 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 83 of 100

2016] FEARING THE DARK 567

considered evil, however. Witchcraft can be invoked to ensure plentiful
rain, to ward off the evil eye, and to ensure virility.'* In Afro-Caribbean
cultures, witchcraft is known as Santeria. In Latin America, it is called
brujeria, In the southern United States, black magic is practiced in the form
of voodoo (or vodou or hoodoo) rituals descendant from Native American
and Afro-Haitian origins. In Africa, witchcraft is generally referred to as
voodoo and Juju (swearing an oath to a deity or supernatural object for
protection or punishment).’? In India, witchcraft known as Daayan or
churel is found in many villages, and fear of these occult forms frequently
leads to the killings of suspected practitioners.2¢

Specific forms of witchcraft follow the cultural migrations of
communities that observe practices of the occult. One may find vodou
witch-doctors in urban settings in New Orleans as readily as in remote
regions of Haiti.’ Beliefs and practices in the Americas share similar traits
with beliefs and practices in Africa and Asia, and reflect the patterns of the
slave trade and forced diaspora from Western Africa centuries ago. The
common thread among diabolist beliefs is that “[t]he invisible forces of the
occult are believed to have causal efficacy, to cause good fortune, or to
produce harm” when invoked in a way to control the individual targeted.”?
Consequently, and because much of the rituals involve powerful symbols,
bloodletting and animal (and in some cases human) sacrifice, and are really
quite frightening, belief in witchcraft and black magic invokes visceral
responses that emanate from the darkest reaches of the human psyche. In
some regions where witchcraft is prominent, entire villages or communities
identify with and scek the protection or intervention of a particular

 

 

18. See Hallie Ludsin, Cultural Denial: What South Africa's Treatment of Witchcraft Says
Jor the Future of Its Customary Law, 21 BERKELEY J. INL L. 62, 77 (2003).

19, See Babafemi Ondusi, Crime Detection and the “Psychic Witness" in Amevica: An
Allegory for Re-appraising Indigenous African Criminology, in AFRICAN LEGAL THEORY AND
CONTEMPORARY PROBLEMS: CRITICAL Essays 265, 271 (Oche Onazi ed., 2014).

20. See Terrence McCoy, Thousands of Women, Accused of Sorcery, Tortured and Executed
ta Indian Witch Hunts, Wasu, Post (July 21, 2014), http://www. washingtonpost.com/
news/moming-mix/wp/2014/07/2 1/thousands-of-women-accused-of-sorcery-tortured-and-
executed-in-indian-witch-hunts/, see also Jharkhand Legislators Suggest Tackling Witchcraft
Menace on War Footing, Z NEWS (Sept. 24, 2015), http://zeenews.india,com/news/
jharkhand/jharkhand-legistators-suggest-tackling-witchcraft-menace-onwarfooting 1 801460.htmi.

21, See Danielle N. Boaz, Dividing Stereotype and Religion: The Legal Implications of the
Ambiguous References to Voodoo in U.S. Court Proceedings, 14 SCHOLAR 251, 256 (2011)
{explaining that New Orleans Voodoo represents “a conglomeration of the practices of African
slaves imported directly into the region and other slaves from French Caribbean colonies that were
brought to Louisiana.”).

22. John Alan Cohan, The Problem of Witchcraft Violence in Africa, 44 SUFFOLK U. L. REV.
803, 895 (2011).
   

~ Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 84 of 100

568 SOUTHWESTERN LAW REVIEW [Vol. 45

anthropomorphic deity.* “Those who believe in witchcraft think it is the
most likely cause of virtually any unfortunate occurrence, such as illness,
accident, fatal lightning strikes, loss of livestock, impotence, crop failure,
and drought.”*4 As an example, Newsday Zimbabwe reported recently that
witchcraft may have been used in retaliation when a local magistrate judge
“got stuck to his crown chair and suffered a temporary blackout in a
suspected case of juju as he delivered judgment against a 38-year-old man
accused of raping his maid three times.”?°

PART II

Using Religious Beliefs to Advance a Criminal Enterprise

The freedom to practice religions and beliefs is well recognized under
international law and domestic legislation. Article 18 of the International
Covenant on Civil and Political Rights (CCPR)* states that everyone has
the right to have or adopt a religious faith or belief and manifest “worship,
observance, practice and teaching” in public or in private, “subject only to
such limitations as are prescribed by law and are necessary to protect public
safety, order, health, or morals or the fundamental rights and freedoms of
others.”??

The interpretation of this broad-reaching article suggests that while
“Article 18 is not limited in its application to traditional religions or to
religions and beliefs with institutional characteristics or practices analogous
to those of traditional religions,”*? there is wide discretion under
international law with regard to the practice of what one would term
witchcraft and rituals of the occult and supernatural. For instance, Article 8
of the African Charter on Human and People’s Rights mirrors ICCPR Art.
18 by stating that, subject to law and order, “[fjreedom of conscience, the

 

23. Akin Ibidapo-Obe, The Dilemma of African Criminal Law: Tradition Versus Modernity,
19 $.U. L. REV. 327, 352 (1992) (noting that “[a]it African communities have local deities upon
which they swear.”).

24. Cohan, supra note 22.

25. Charles Laiton, Magistrate Stuck to Chair in Suspected Case of Juju, NEWSDAY
ZIMBABWE (June 20, 2015), https:/Avww.newsday.co.zw/2015/06/20/magistrate-stuck-to-chair-in-
suspected-case-of-juju/,

26, International Covenant on Civil and Political Rights ICCPR), No. 14668 at 178, ratified
Mar. 23, 1976, 999 U_N.T-.S. 172.

27, dd.

28. Human Rights Committee (HRC), General Comment 22, Article 18, 48th Sess., 1993,
adopted by Human Rights Treaty Bodies, at § 2, U.N. Doc. HRI/GEN/1/Rev.1 (1994), available
af http://www.ohchr.org/en/professionalinterest/pages/ccpr.aspx (last visited Feb. 1, 2016),

 
 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 85 of 100

2016] FEARING THE DARK 569

profession and free practice of religion shall be guaranteed.’”? Yet not all
African states conform, like South Africa, where the practice of witchcraft
is unlawful.*° In the Americas, a federal court in Brazil in 2014 issued a -
controversial ruling that rituals practiced by Afro-Brazilian cults, such as
Candomblé and Umbanda, lack the religious manifestations and traits of a
religion.*! The judge in that case ruled that “for a belief to be considered a
religion, one must follow a basic text — as the Sacred Bible, Torah, or the
Koran, {Biblia Sagrada, Tora or Alcorao in Portuguese) for example — and
have a hierarchical structure, as well as a god to be worshipped.”
Accordingly, witchcraft practices, especially if used to further a criminal
enterprise, violate human rights standards and should fall outside the scope
of freedom of religion under the law.

Tn some cultures, witchcraft is used to seal agreernents between parties
and to ensure success in some sort of endeavor.** In western Africa, human
traffickers use ritualistic validations of contracts to trick parents into
sending their children to other countries where they believe they are going
to receive educations or lucrative work opportunities.

When trafficking victims or their parents agree to “employment”
contracts, albeit often based on false information, Voodoo priests are
frequently enlisted to perform ceremonies binding victims to oaths of
obedience and silence. Belief in these religious rituals is strong, and
trafficking victims trust that whatever punishment the priest has
indicated—madness, illness, death—-will befall them or members of their
families if escape is attempted[.]*

On a more fundamental level, employing such practices reinforces
serious gender inequalities already embedded in vulnerable societies and
violates the rights of girls and women as understood in international legal

 

29. African Charter on Human and Peoples’ Rights, OAU Doc. CAB/LEG/67/3, rev. 5, 21
LL.M. 38 {1982} (adopted June 27, 1981, entered into force Oct. 21, 1986), available at
hitp://www.refworld,org/docid/3ae6b3630.html (last visited Feb. 1, 2016).

30. See Cohan, supra note 22. ,

31, See Ministerio Publico Federal v. Google Brasil Internet Ltda, Tribunal Regional Federal
Da 2A Reglao, Agravo de Instrumento - Turma Espec. HI - Administrativo e Civel, 0101043-
94.2014,4.02.0000 (2014.00.00,101043-0).

32. id., Tiago Chagas, Federal Court Defines That Afro-Brazilian Cults, Such as Umbanda
and Candomblé Aren't Religions, BLACK WOMEN OF BRAZIL (Aug. 4, 2014),
http://wp.me/p1 XDuf-SiZ.

33. Ana Dols Garcia, Voodoo, Witchcraft and Human Trafficking in Europe 1, UNHCR
Research Paper No. 63 (2009), available at http://www.ecoi.net/file_upload/1930_1382531731_
526664234 pdf.

34. fd.

33. KATHRYN CULLEN-DUPONT, GLOBAL IssuES: HUMAN TRAFFICKING 80 (2009),
hitp:/Awww.scribd.com/doc/44538997/Human-Trafficking-Global-Issues# scribd.
 

 

 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 86 of 100

570 SOUTHWESTERN LAW REVIEW [Vol. 45

instruments such as the Convention on the Rights of the Child** and the
Convention on the Elimination of All Forms of Discrimination against
Women.*’ Where such strong beliefs in the occult and superstitions make
up the fabric of many communities, it is understandable that traffickers
would use black magic and conjuring the spirit world to coerce, threaten,
and control trafficking victims and conflict women.

When witchcraft is used to commit a crime against a vulnerable human
being, one or more conditions that vitiate the element of consent are present
and exploited. These conditions, set forth in article 3(a) of the Palermo
Protocol,** include:

1. the threat or use of force or other forms of coercion
. the fear of violence
. deception or false promises
. the abuse of power
. abuse of the victim’s position of vulnerability
. detention or captivity
. psychological oppression or socioeconomic conditions??

sa A tA bk WwW Nh

Certainly, cach one of these conditions is present in the act of using
witchcraft to coerce and control trafficking victims. Most particularly,
abuse of a victim’s position of vulnerability* is a key element of the impact
the introduction of witchcraft rituals has on the trafficking victim because
this condition refers to “any situation in which the person involved has no
real or acceptable alternative but to submit to the abuse involved,”*!

 

36. Convention on the Rights of the Child (CRC), G.A. Res. 44/25, 44 U.N, GAOR, Supp.
No, 49, U.N. Doe. A/44/736 (1989).

37. Convention on the Elimination of All Forms of Discrimination Against Women, adopted
Dec. 18, 1979, G.A.Res. 34/180, U.N.GAOR, 34th Sess., Supp. No. 46, at 193, U.N. Doc.
A/34/46 (1979) (entered into force Sept. 3, 1981, ratified by Hungary Dec. 22, 1980).

38. See United Nations Convention Against Transnational Organized Crime (UNCTOC)},
Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and
Children, at 41, apened for signature Dec, 15, 2000, T.LA.S. No. 13127, 2225 U.N.T.S. 209
(entered into force Sept. 29, 2003).

39. See Ryszard Piotrowicz, The Legal Nature of Trafficking in Human Beings, 4
INTERCULTURAL HUM. RTS. L. REV. 175, 178 (2009) (citing to Prosecutor v. Kunarac, Kovac, &
Vukovic, Case No. IT-96-23-T & IT-96-23/1-A, Judgment, § 118 June 12, 2002)).

40. ANNE GALLAGHER, THE INTERNATIONAL LAW OF HUMAN TRAFFICKING 32 (2010)
(noting that “the concept of abuse of a position of vulnerability is unique to the Palermo
Protocol”),

41. Jd.
 

 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 87 of 100

2016} FEARING THE DARK 571

Representative Forms af Witchcraft

The term witchcraft is something of a catchali for many practices of
the occult, The most widely used term to identify witchcraft is the word
“voodoo,” although its specific etymology traces to Western Africa, where
voodoo beliefs are widespread, mainly in Nigeria, Benin, Togo and
Ghana.” Voodoo is a religion based on the existence of an invisible world
interconnected to the visible world.? Ritual oaths are a practice derived
from this religion, and it is such oaths that seal the pact between women, for
example, who want to move to Europe and traffickers who victimize them.
In voodoo rites, traffickers commit to pay all costs of the journey, while the
women promise to repay the money, be respectful to the traffickers and
agree not to denounce the traffickers to the police.“

Voodoo practices are taken quite seriously throughout the region, even
in nations where Christianity and Islam are the majority faiths, as in Nigeria
and Ghana.*° One reporter has described voodoo as follows:

Voodoo is used in various animism religions which believe that there are

spirits in all living things. Most voodoo religions are monotheistic, but

believe that individuals are in daily contact with spirits. Spirits can be
both good and bad; often bad things in life can be credited to bad spirits.

In voodoo, many fetishes are used which can help to communicate with

spirits or as protection someone [sic] from bad spirits, Fetishes can

include masks, food, talismans, tattoos, or books. The voodoo itself is
used to contact God or the spirits and can be used to bless or curse people

as well as ask for advice...

For many victims, voodoo and voodoo ceremonies are quite scary and

have a powerful effect on those involved. If victims are Christian or

 

42, See Chaudhry & Rafi, Witchcraft to Witch Lore: A Transformation in Concepts and
Practices, 35 J. OF ASIAN CIV, 105 (2012); see also Johan Leman & Stef Janssens, Creative
Adaptive Criminal Entrepreneurs from Africa and Human T: trafficking in Belgium: Case Studies of
Traffickers from Nigeria and Morocco, INT'LJ. oF CRIM. & SOC. 153 (2013).

43. Elochukwu Uzukwu, Body and Belief: Exploration in African Ritology. The Magic of
Body Language, JAARBOEK VOOR LITURGIE-ONDERZOEK 199 (March 2008); see also Roland
Pierre, Caribbean Religion: The Voodoo Case, SOC. OF RELIGION 25 (1977), Vodun, African
Spiritual Religious Systems, AFR. PEOPLE, http./Avwww.africanholocaust.net/news_ah/vodoo.htm.

44. See Stoien Pride, THis Day (LAGOS) (Sept. 29, 2015), http://allafrica.com/stories/
201509291383.html; Carling, supra note 11; see also Johan Leman & Stef Janssens, Creative
Adaptive Criminal Entrepreneurs from Africa and Human Ti rafficking in Belgium: Case Studies of
Traffickers from Nigeria and Morocco, INT'L J. CRIM. SOc. 153 (2013).

45. See Matthew Villemain, Onderzoek/West African Voodoo: A Technique for Control by
Human Traffickers, CKM! Quly 5, 2015), http://www.ckm-fier.nl/West-A frican-Voodoo-A-
technique-for-control-by-human-traffickers.ashx.
 

“Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 88 of 100

 

572 SOUTHWESTERN LAW REVIEW [Vol. 45

Islamic, they are often taught that voodoo is bad or evil which only makes
the fear more intense.*®

Similar to voodoo in the power to control victims, ‘juju’ ritual is used
to solemnify oaths.*’ For example, those recruited for work overseas, even
as a legitimate contractual arrangement undergo a ‘juju’ ritual that binds
them to their trafficker.“* Symbolism is a key component of juju. The
taking of blood in juju rituals symbolizes the essence of a person’s
individual power while taking head hair and pubic hair empowers the
individual paying for the ceremony to have control over the victim’s mind
and sexuality.” “If someone’s ill, they die or there’s some misfortune in
the family, it is thought someone is working against them, they’re using the
power of Juju to put a curse on them.”** Academic Mwizenge Tembo cites
juju as “one of the most abused, misused, and misconstrued concepts” by
Europeans, but importantly notes that amongst its many uses is as a
sanction for social behavior.*!

Santeria is a syncretistic religion of Caribbean origin.*? It is a mixture
of several religious beliefs and practices reaching back to the slave trade
when Western Africans were brought to the Caribbean, primarily to Cuba
and the islands of Hispaniola”? Santeria is defined as “the way of the

 

46. Id.

47, Adulmumini A. Oba, Juju Oaths in Customary Law Arbitration and Their Legal Validity
in Nigerian Courts, 52 J. AFR. L. 139, 141 (2008).

48. The Oxford Dictionary describes juju as, “An object of any kind superstitiously venerated
by West African native peoples, and used as a charm, amulet, or means of protection; a fetish.
Also, the supernatural or magical power attributed to such objects, or the system of observances
connecied therewith; also, a ban or interdiction effected by means of such an object, and jujuism
as “the system of beliefs and observances connection with jujus, juju religion.” Juju Definition,
OED.com, http://www.oxforddictionaries.com/us/definition/american_english/juju (last visited
Feb. 1, 2016).

49. See Paul Peachey, Sex Traffickers' Juju Spells to be ‘Reversed’ as Part of Radical New
Scheme io Encourage Young African Victims te Come Forward, INDEP. NEWS (Feb. 14, 20153,
http://www. independent.co.uk/news/uk/crime/sex-traffickers-juju-spells-to-be-reversed-as-part-of-
radical-new-scheme-to-encourage-young-african-10046738.html.

30. Sarah Bell, Trafficked Girls Controlled by JuJu Magic Rituals, BBC News (July 7,
2011), http:/Avww.bbe.com/news/uk- 14044205 (quoting Dr. Hermione Harris from the School of
Oriental and African Studies).

51, Spellbound, supra note 2.

32. For a detailed discussion of Santeria and the legality of animal sacrifice, see generally
Shannon L. Doheny, Free Exercise Does Not Protect Animal Sacrifice: The Misconception of
Church of Lukuni Babalu Aye y. City of Hialeah and Constitutional Solutions for Stopping
Animal Sacrifice, 2 J. ANIMAL L. 121 (2006).

53. See Rod M. Fliegel, Free Exercise Fidelity and the Religious Freedom Restoration Act of
1993; Where We Are, Where We Have Been, and Where We Are Going, 5 SETON HALL CONST.
LJ. 39, 46 (1994).
 

oe

"Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 89 of 100

 

2016} FEARING THE DARK 573

saints” and comes from a mixture of African Yoruba and Roman Catholic
traditions and practices that emerged during the slave trade in Cuba.
Santeria is also known as La Regla de Ocha and the Rule of Osha,® and is
believed to be widely practiced throughout the Caribbean basin and among
Hispanic communities throughout the United States and worldwide.
Animal sacrifices are an integral part of many Santeria rituals, and some
practitioners have come into legal problems with municipal and state
authorities for sacrificing animals and leaving the carcasses and body parts
in public places in violation of local public health ordinances.5”

In Central America, witchcraft is embodied in the village witch, known
as the druja, who is often sought out to foretell fortune or ward off
misfortune, to bring fertility to livestock, or conversely to cause havoc on
adversaries.** Brujeria cuts both ways and can become a spiritual contest
between the powers of white witches and black witches. Brujeria rituals
can include animal sacrifice and be blamed for zombie-ism. Some brujas
do a brisk business from tourists who travel from afar to receive potions,
charms, and spiritual protections, paying up to 1000 USD per spell. One
enterprising bruja in a small town in Nicaragua claims clients from
Colombia, Panama, and the United States who visit her to help with an
unfaithful spouse or male pattern baldness.*' In Colombia, there is a strong
belief in white witches and black witches, and specific rituals are prescribed
such as sprinkling a particular kind of salt around the perimeter of a
dwelling to ward off evil from entering.* The belief in the village bruja can
take disastrous turns, as occurred in 2012 in the Antioquia, Colombia town

 

34, See Doheny, supra note 52; see also Allison J, Cornwell, Note, Constitutional Law—Free
Exercise Clause—Sacrificial Rites Become Constitutional Rights on the Altar of Babalue Aye, 16
U. ARK. LITTLE Rock L.J. 623, 625 n.13 (1994).

33. See generally BBC, http://www.bbc.co.uk/religion/religions/santeria/ (last visited Jan, 22,
2015).

36. Verna C, Sanchez, Whose God Is lt Anyway?: The Supreme Court, the Orishas, and
Grandfather Peyote, 28 SUFFOLK U. L. REV. 39, 43 n.26 (1994),

ST. dd. ;

38. According to an interview with the Rev. Rodrigo Ortiz, OFM, a Colombian authority on
witchcraft and exorcism. See Claire Luke, Nicaragua's Diriomo Enchants Visitors with
Witchcraft Tourism, NICARAGUA DisPATCH (June 13, 2043), http://nicaraguadispatch.com/
2013/06/nicaraguas-diriomo-enchants-visitors-with-witchcraft-tourism/: see also Dave Semirara,
in Search of Real Witches in Nicaragua, Fox NEWS (Oct. 9, 2013),
http://www. foxnews,.convtravel/2013/10/09/in-search-real-witches-in-nicaragua/,

59. See Jorge Duany, LA RACIALIZACION DE LA ETNICIDAD EN EL CARIBE
HISPANOPARLANTE: HAITIANOS EN REPUBLICA DOMINICANA Y DOMINICANOS EN
PUERTO RICO, 46 REV. JuRmICA U. INTER. P.R. 739, 748 (2011-2012).

60. Semirara, supra note 58.

61. Id

62. Interview with Anonymous, Colombian White Witch, in 2014.

 
 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 90 of 100

 

574 SOUTHWESTERN LAW REVIEW [Vol, 45

of Santa Barbara where a woman believed to be a witch was beaten and
burned to death in her home by residents who claimed that the woman was
using witchcraft to make young people sick. Given their opportunistic
proclivities and the nearly reverent position some brujas hold in their
communities, one can assume that a trafficker with a good deal of money to
spend would not have great difficulty engaging a less than scrupulous bruja
to participate in rituals involving swearing trafficking victims to secrecy,

Witchcraft in North America can take the form of voodoo, vodou or
hoodoo, as practiced in the Louisiana bayou and includes “animal sacrifice,
singing, drumming, and prayers to the deities." Witchcraft is also widely
practiced in Native American cultures as well as among Anglo-Americans
that adhere to Wiccan beliefs and practices. Among the Navajo nation,
witchery includes making potions from powdered corpses, “especially from
the corpses of children, particularly twins,” fingernails, bone and hair.
Regardless of the manifestations and methods, all forms of witchcraft share
a common theme of using supernatural forces to place some form of contro!
on the course of a person’s life.

PART III

Nigerian Traffickers and Voodoo

Serious domestic and international human trafficking originates from
Nigeria where women and children are trafficked into prostitution rings
throughout Europe. In many cases, witchcraft and cult practices are used as
a means to coerce, trick, terrorize, exploit, and control Nigerian trafficking
victims.*’

To learn why Nigerian women and children are so exposed to human
trafficking, one must know a little about Nigeria and its diverse cultures.

 

63. Woman Killed and Burned in Colombia over Suspected Witchcraft, Fox News LATINO
(Sept. 5, 2012), http://latino. foxnews.conv/latino/news/2012/09/05/woman-killed-and-burned-in-
colombia-over-suspected-witchcraft/ (last visited Oct. 7, 2015).

64, Boaz, supra note 21, at 256.

65. See generally Carmel Sileo, Religious-Rights Claims by Wiccans Yield Mixed Results,
TRIAL, Sep, 1 2005, at 80.

66. Luke Mastin, Witchcraft Across the World - Americas, WITCHCRAFT: A GUIDE TO THE
MISUNDERSTOOD AND THE MALIGNED (2009), http:/Awww.witchcraftandwitches.com/
world_americas.html. The potions are then used to render curses or protections from the spirit
world, Id.

67. In 2014 more than 100 Nigerian women were identified as having been trafficked with
their “obedience ensured by magic rituals that threaten them with death or “infertility.” See
Peachey, supra note 49,
"Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 91 of 100 |

2016] FEARING THE DARK 575

With more than 150 million people, Nigeria is Africa’s most populous
nation and contains more than 350 ethnically diverse and heterogeneous
groups within its borders.” Nigeria’s 923,768 km? of territory occupies a
significant and strategically important area of western Africa, and in fact,
ancient sea and land routes used for smuggling and migration originate in or
cross through its territory. Weak and dilapidated infrastructure, high
poverty (over 70 percent), a low level of education, and high illiteracy are
tangible realities in Nigeria, and these background characteristics expose
Nigeria to political, economic and religious instability traceable to
ethnicity-induced mutual suspicion.”

Along with ethnic plurality, there is also religious multiplicity in
Nigeria. The three dominant religions are Christianity, Islam, and
Traditional practices." Within these are also multiplicities of sects and
denominations having varying degrees of fanaticism. Religious practices in
Nigeria are based in universal belief in the supreme and the supernatural
being popularly called Olodumare (among the Yorubas), Ubangidi (among
the Hausas), and Chineke (among the Igbos).’2_ Without exception, within
each of these religious structures there is a link between the supernatural
and the natural/mundane frequently expressed through strong belief
systems,

As a nation, Nigeria officially observes all religious festivals and
always declares national public holidays whenever religious festivals are
celebrated, especially with regard to Christianity and Islam.” Religions and
the associated belief systems permeate every aspect of the Nigerian people.

 

68. it is estimated that at least one in four Africans is a Nigerian. See Sahel & W. Afr. Club,
Nigeria, W. AFR. GATEWAY (2012), www.oecd.org/swac/publications/Nigeria_e-
version_en_light.pdf.

69. The three major ethnic groups are the Hausas in the North, Igbos in the East, and the
Yorubas in the West. For more statistical information available, see World Statistics Pocketbook,
U.N. Statistics Div., Nigeria, UN DaTa (Nov. 2015), http://data.un.org/CountryProfile.aspx?
crName=NIGERIA; Sahel & W. Afr. Club, supra note 68; 1 AFRICA AND THE AMERICAS:
CULTURE, POLITICS, AND History 432 (Richard M. Juang & Noelle Morrissette eds., 2008).

70. Omololu Toluwanimi Omololu, Corruption, Governance and Political dnstability in
Nigeria, | Arr. J, POL. Sct. INT’L REL, 28, 34-35 (2007),

71. Rose C. Uzoma, Religious Pluralism, Cultural Differences, and Social Stability in
Nigeria, 2004 B.Y.U. L. REV. 651, 653-55 (2004).

72. See generally LEHMANN & MYERS, MAGIC, WITCHCRAFT, AND RELIGION: AN
ANTHROPOLOGICAL STUDY OF THE SUPERNATURAL (1989). See generally Walter L. Barrows,
Ethnic diversity and political instability in Black Africa, 9 Comp, POL. STUD. 139 (1976). See
ODETOLA & AWEDA, MAN AND SOCIETY IN AFRICA: AN INTRODUCTION TO SocioLoay 42
(1983),

73. Kitause & Achunike, Religion in Nigeria from 1900-2013, 3 RES. HUMAN. Soc. SCI. 45,
50 (2013); see also Festivals in Nigeria, ONLINENIGERIA, http://www. onlinenigeria,com/festivals/
{last visited Nov, 24, 2015).
 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 92 of 100

576 SOUTHWESTERN LAW REVIEW [Vol. 45

It is impossible to separate the peoples’ lifestyles from their religion. The
prevalence of strong superstitions is interwoven around the practices of
religious sects attached to both the dominant religions and to traditional
belief systems. It is these traditional belief systems that are referred to as
voodoo and hoodoo in the West.

Reverence to a Supreme Being and/or other gods is due mostly to the
belief that God and the gods are unseen, yet potent forces that permeate
one’s life.* Such forces are abstract yet invocable, Spiritual yet real,
powerful and physical in effects, especially when brought forth through
desecration or failure to respect oaths after the annexation of the powers of
unseen beings/spirits.”* Belief in and respect for the supermatural and
spiritism therefore rests on the conviction of the existence of unseen beings
with magical powers. Among the Yorubas of southwestern Nigeria, for
instance, Sango (god of thunder} worshippers believe that a thief or anyone
that breaks oaths made at a Sango shrine will be struck and killed by
thunder.”* On the other hand, the magical powers can be harnessed to help
religious adherents in everyday existence. Within the purview of traditional
religions particularly, unseen beings and spirits include dead ancestors and
relations who are still considered members of the family, available to help
and protect the family members still living.”

Syncretism”™ with regard to the fusion of pagan religions is also
common in Nigerian religious practices. Commitment to the Supreme God

 

74. See generally Yusufu Turaki, Aftica Traditional Religious System as Basis of
Understanding Christian Spiritual Warfare, LAUSANNE MOVEMENT, hitps://vyw.lausanne.org/
content/ west-african-case-study.

73. See generally Temitope Obasaju Stephen, The Influence af Corruption on Women
Trafficking in Nigeria (May 22, 2013), http://ssrn.com/abstract=2268485; see also Rijk Van Dijk,
‘Voodoo 'on the Doorstep: Young Nigerian Prostitutes and Magic Policing in the Netherlands, 71
AFR. J. INT'L AFR. INST. 558, 565 (2001); see ODETOLA & AWEDA, supra note 72, at 5.

76. E. A. Ajisafe Moore, THE LAws AND CUSTOMS OF THE YORUBA PEOPLE 72 (2013). See
generally Mare Schiltz, 1985, Yoruba Thunder Deities and Sovereignty: Ara Versus Sango, 80
ANTHROPOS 67, 80 (1985); RICHARD EDWARD DENNETT, NIGERIAN STUDIES OR RELIGIOUS AND
POLITICAL SYSTEM OF THE YORUBA (1968); see also IMMIGRATION AND REFUGEE BOARD OF
CANADA, Religion That Worships Ogun, Olukun (Olokun), and/or Shango (Sango) and May Be
Called “Olokun Ogun Shango”; Number of Adherents; Where in the Country it is Practised and
By Whom and Whether This includes the Bini Ethnic Group [NGA36211.E] (Feb. 16, 2001),
http://www.ecoi.neV/local_link/188342/306362_de.html.

77, Turaki, supra note 74 (noting “[m]an is not only intimately related to (1) the spirit world,
but also to (2) the community of the ancestors, who now live in the past, as well as to (3) the
unborn. The life of the community of the living is controlled, maintained and protected by the
community of the ancestors, The human community, therefore, is a community of relationships
between (1) the ancestors, the ‘living-dead,’ (2) the living and (3) the unborn descendants. The
communal life in this kinship system is ‘ancestrally chartered.””).

78. “Syncretism” is defined as “the reconciliation or union of conflicting (as religious) beliefs
or an effort intending such,” Syneretism, WEBSTER’S THIRD NEW INT’L DICTIONARY (2002).

 

 

 
 

cass

Case 1:19-cv-00197-YK Document 1 . Filed 02/05/19 Page.93 of 100.

 

2016] FEARING THE DARK S77

is mixed with faith in minor deities to solve pressing everyday problems.”
This paradox makes some devout followers of Christianity and Islam
concurrent pupils of diviners and members of voodoo cults, especially when
challenges to daily survival compel people to resort to other religious
beliefs like witchcraft to provide for various medical, psychological,
economic, political power, dispute settlement, and spiritual fortification
solutions,®°

Religious skills, particularly among traditional religious structures, are
passed down by oral tradition, which has led to the loss of significant
knowledge of traditional religious practices.*" Often, there is faith and
worship confusion in terminology and identity of the various sects and their
practices (Juju, voodoo, witch-doctors, medicine men, and so on). These
confusions are partly traceable to secrecy and lack of documentation of
beliefs and practices, which has not helped clarify misconceptions of their
socio-religious roles.*? Such secrecy and lack of documentation is precisely
what sustains the obnoxious use of religious beliefs by religious leaders
who connive with criminal gangs to perpetrate and perpetuate heinous
crimes, including human trafficking.

 

79, Turaki, supra note 74 (noting that African divinities are many and have specific areas of
influence and control, “Divinities covering different aspects of life, society and community were
usually established, such as divinities of the sea or the waters, rain, thunder, fertility, health or
sickness, planting or harvest, tribal, clan or family deities.” Turaki also discusses in detail the
relationship between a Supreme Being and minor divinities which he labels “henotheism” in
which “the worship of one god without denying the existence of other gods.”).

80. According to Turaki, this paradox stems from a widespread underlying influence of
spiritualism present in Nigerian culture, and that “Je]verything man is, does, handles, projects and
interacts with is interpenetrated with the spiritual. His socio-cultural structures, down to their
finest details, are under the control of the spiritual powers or forees.” See Turaki, supra note 74,

81. Usually, the practices and information about most aspects of African traditional religion

: are guarded secretly. These secrets are revealed only to initiates. Those who also have secret
information are also under oath not to reveal the secrets to non-initiates. Thus secrecy makes it
difficult for non-initiates to have a true understanding of the religions. Unfortunately as the
generation of adherents die, so does the tradition become remembered in fewer detaiis,
Dislocations, distortions and gaps begin to occur in the body of knowledge of these religions.
Since the religions are highly oral and depends on oral transmission, where the priest has died,
some religious values, items and knowledge may be lost. See generally Ipowu E, BOLAJL
AFRICAN TRADITIONAL RELIGION: A DEFINITION (1973); IMASOGIE, O., AFRICAN TRADITIONAL
RELIGION (1982). Given the absence of written records, facts about African traditional religion are
obtained from few available oral sources like priests, initiates or adherents and physical sources
like shrines and sacred places, music dance and drama, religious articles and objects, art works
and symbols,

82. See generally Hugh B. Urban, The Torment of Secrecy: Ethical and Epistemological
Problems in the Study of Esoteric Ti raditions, 37 Hist. RELIGIONS 209 (1998) (discussing the
secrecy surrounding many religions and that many cultures actively resist Western attempts to
penetrate their treasured knowledge and esoteric traditions); ODETOLA & AWEDA, supra note 72.
 

"Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 94 of 100

 

578 SOUTHWESTERN LAW REVIEW [Vol. 45

Against this backdrop the Nigerian government has accelerated its
efforts to document cultural knowledge nationwide.®? Generally speaking,
Nigeria’s varied belief systems are usually humanistic and linked to some
form of reward-getting.™ Put in pedestal parlance, doing good is good and
doing bad is bad. Doing good includes abiding by an oath and doing bad
entails some form of oath breaking, and it is summarily believed that people
are rewarded on earth for good (keeping an oath, for instance) or punished
for iniquities (breaking an oath). Within this remit people adhere to
conditions of oaths even in the face of excruciating pain and even in the
face of death. To ensure respect for an oath and its consequences,
adherents of cults and traditional beliefs bind themselves in dramatic ways
such as by blood or fetishism that are regarded as having stronger force than
a mere contract signed in modern legal jurisprudence.®”

Since both contract and oaths or covenants are expected to serve the
same purposes and be binding even in the same societies, does this make a
contract and oath/covenant the same? The following table illustrates some
important distinctions:

 

Oath Covenant
Blood/fetish oath is a covenant

Contract
Contract is an agreement sealed

 

by ordinary promise which may or
may not come from the heart

sealed by blood or other bodily or
sacred artifact

 

Sealed openly at any place and
any time

Sealed in secret at designated
place of worship or religious belief

 

Parties are not sworn to secrecy
Time bound until fulfillment of

Parties are sworn to secrecy
Regarded as eternal, although it

 

 

 

 

 

 

83. See generally Edewor, et. al, Managing Ethnic and Cuttural Diversity for National
Integration in Nigeria, 4 DEVELOPING COUNTRY STUD, 70 (2014).

84. Expectation or reward or sanction is not limited to adherents of traditional religion alone
who believe in law of retribution but also the other two dominant religions of Christianity and
Islam both of which teach that one reaps what one sows. E.g., Book of Job 4:8 (“[e]ven as I have
seen, they that plow iniquity, and sow wickedness reap the same.”); Al-Isra 17:7 (“[i]f you do
good, you do good to yourselves. Likewise, if you do evil, you do evil to yourselves,”).

85, A. Richard Ogunleye, Covenant-Keeping among the Yoruba People: A Critique of Socio-
Political Transformation in Nigeria, 3 INt’L J. HUMAN. Soc. SCL 81, 82-83 (2013).

86. SUUNTAUS PROJECT, HUMAN TRAFFICKING OF NIGERIAN WOMEN TO EUROPE 11
(2015).

87. The oath taken in African traditional belief system is different from an oath taken under
the common law statutory declarations system usually backed by oath legislation. The latter could
be required for judicial or quasi-judicial proceedings and is sanctioned by punishment for perjury.
Oaths under native law and custom are of a deeper consequence and founded on religious and
spiritual beliefs of the adherents. See generally ONESIMUS K. MUTUNGI, THE LEGAL ASPECTS OF
WITCHCRAFT IN EAST AFRICA WITH PARTICULAR REFERENCE TO KENYA 62-76 (1977).
 

 

~ Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 95 of 100 _

 

 

2016] FEARING THE DARK 579

obligation may be discharged where agreed
obligation is fulfilled

Breach attracts. ~—s monetary Breach attracts spiritual

damages or other financial | consequences to be inflicted by the

consequence only

deity offended

 

Punishment may be avoided by

Punishment inevitable no matter

 

various means of influence or | status or location of adherent

escape

 

 

 

 

Although human trafficking crime has gained more productive legal
and public attention in Nigeria following the enactment of the Trafficking
in Persons (Probation) Law Enforcement and Administration Act of 2003,
the ascendancy of human trafficking began much earlier in 1986 after the
introduction of World Bank Sponsored Structural Adjustment Programs
(SAP).*° Human trafficking during the ensuing decade had been ongoing,
but regarded not so much as a crime as, perhaps, a necessary survival
strategy in a difficult socio-economic terrain. Also, human trafficking was
masked by economic migration legally accepted and culturally encouraged.
In fact, international migrants were perceived as champions, icons of
progress and models in Nigerian societies, with little or no concern about
the routes and dynamics of exit from the homeland.” The World Bank
SAP programs caused economies in Nigeria (and elsewhere in the region)
to collapse and the well being of average Nigerians drastically
deteriorated.*' The challenging survival environments consequently led
distressed citizens into many large-scale emigrations toward “greener
pasture,” particularly in Europe.”

Much to the chagrin of many, however, the pasture was not preener at
destination countries, and retuning was often impossible for so many
reasons, including the stigma of failure, incapacity to repay emigration

 

 

88. Trafficking in Persons (Prohibition) Law Enforcement and. Administration (Amendment)
Act No. 24 (2003) (Nigeria), http://www. protectionproject.org/wp-content/uploads/2010/09/
Nigeria-TIP-Amendment-Act-2005.pdf.

89. For an in-depth examination of how the SAP and other multilateral economic reform
efforts have impacted African nations, see BOLAII OWASANOYE, NIGERIAN INST. OF ADVANCED
LEGAL STUDIES, INTERNATIONAL DIMENSIONS OF POVERTY 18-39 (2004).

90. AFOLAYAN, et, al, DYNAMICS OF INTERNATIONAL MIGRATION IN NIGERIA 27, 28
(2008),

91. OWASONOYE, supra note 89, at 18-39.

92. OSITA OSEMENE & YVONNE AWOSANYA-ADEFAJO, CHASING A MIRAGE+ My SEARCH
FOR AN Oasis (2012); see also KATHLEEN NEWLAND, HUMAN DEVELOPMENT INITIATIVE,
RETURN MIGRATION AND DEVELOPMENT IN NIGERIA: CIRCULAR MIGRATION IN PERSPECTIVE 5
(2009).

 
 

 

 

Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 96 of 100

580 SOUTHWESTERN LAW REVIEW EVol, 45

loans, and being trapped within emigration or trafficking syndicates. Most
of this exodus is traceable to ignorance of international migration
landscapes, laziness and greed or a combination of these factors.

Among the Nigerian regions most impacted by human trafficking,
particularly with regard to overseas prostitution, is Edo State, where early
contact with Portuguese slavers and violence from European expansion and
conquest resulted in definitive large scale migrations of the people that
persist to present times. Edo State was created in 1991 and has an
estimated population of 3.218 million residents or 2.29% of Nigeria’s totai
population.” At present, Edo State is the largest source of trafficking in
persons for prostitution in Europe; about 80 percent of the estimated
100,000 Nigerians trafficked into Europe originate from Edo.*5

Five main ethnic groups reside in Edo State, and each is distinct in
linguistics, social, and cultural features. These groups are: Benin or Edo
people ‘proper’; the Esan people; Etsako people; and the Akoko Edo
people. As a Niger Delta state, oil drives the Edo economy. Yet, the
poverty level is as high as 53% with even higher youth unemployment.”6
As in many other parts of the world, high poverty in Edo serves as a
powerful push factor for forced migration and trafficking in persons.

Cultural and traditional institutions are highly revered in Edo State and
are often used to reinforce male dominance. Modern religion is intertwined
with beliefs in potent traditional deities and personified in a male spiritual
leader called the Oba.°’ Families in Edo society are patrilineal with strong

 

93. The emigration orientation of Edo people has a long history beginning with the region
being a major (arguably the first) point of contact with Europe with the arrival of the Portuguese
in 16th century, as exemplified by the Great Benin Kingdom. The contacts were, however, of
mixed outcomes beginning with peace and then wars and conquest that climaxed with the Benin
Massacre under Oba Ovoramwen Nogbaisi of Benin. Not many people and kingdoms in Nigeria
experienced colonial/European contacts and associated migrations as impactful as the Benin/Edo
people.

94. National Population Commission of Nigeria, 2006 Population and Housing Census:
Population Distribution by Sex, State, LGAs and Senatorial Districts, Priority Table, Vol. 3 at 17
(2010), http://www. population.gov.ng/images/Vol%2003%20Table%20DSx%20LGA Pop%20by
%20SDistrict-PDF pdf.

95. Spellbound, supra note 2.

96. While Nigeria is ranked globally as the 10th largest producer of oil, it simultaneously
ranks as one of the six poorest countries due mostly to the havoc of corruption. See Jegede, et. al,
Human Trafficking as the Bane of Human Capital Development in the Nigerian Perspective, 2
AFR. J. CRIME Crim. Just. 16, 22 (2011).

97. Edo deities are: Osanobua, the highest god; Olokun, god of the sea and senior son of
Osanobua; Ogun, the deity of iron and metal; Osun, the deity of medicine; Obiemwen, wife of
earth source of breeding; Ogiuw, the deity of death; Grunmila, a Yoruba deity; and Esu, the deity
of cunning and power. See generally Naiwa Osahon, The Correct History of Edo,
EDOFOLKS.CoM, http://www.edofolks.com/html/pub133.htm.
 

"Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 97 of 100

 

2016] FEARING THE DARK 581

male influence and polygyny, and women are kept in check by traditional
taboos and regulations.”

Oath taking is a major feature of worship of deities. Oaths are taken
before shrines of various deities to underscore the seriousness of
transactions and to ensure compliance, The consequences of oath breaking
include madness and tragic and untimely death.” Examples of oath-taking
scenarios might include politicians swearing an oath of loyalty to political
godfathers, business partners swearing faithfulness to agreements,
brotherhoods swearing loyalty among members, and trafficking victims
swearing to pay agreed fees for trafficking and not to betray traffickers to
the authorities. These practices have been referred to as “occult
economies,”!

Women play no significant roles in worshipping the Traditional deities
except in cases where a goddess is worshipped specifically by women and
women serve as priestesses.'®! In fact, women are forbidden from most
shrines, and therefore, women fear the shrines and leave religious
Jurisdictions to the men.'? Human traffickers consequently capitalize on
this imbalance in religious engagement and power relations with the
supernatural by taking naturally fearful victims to dreaded shrines under
terrifying conditions to take on oaths and curses to satisfy traffickers’
heinous profiteering and generalized economic agendas.!3

Once before the shrines, the ritual process itself is based on tradition
and occurs in a clandestine manner that has been described as very rhythmic
and structured." The rituals imposed on trafficking victims are very
complex and dangerous psychological processes. To reinforce the
psychological manipulations, victims are made to use myriads of symbols

 

98. MORIRE OREOLUWAPO LLABEODAN, THE FAMILY LIFESTYLE IN NIGERIA 5-6 (2005).
99. See generally MUTUNGI, supra note 87,

100. Jean and John Comaroff described these practices as occult economies. See generally
Jean Comaroff & John L. Comaroff, Occult Economies and the Violence of Abstraction: Noies
Jrom the South African Postcolony, 26 AM. ETHNOLOGIST 279 (1999),

101. For an interesting discussion of female-oriented traditional cults, see generally
Oluwatosin Adeoti Akintan, Traditional Religious Festivals and Modernity: A Case Study of
Female-Oriented Cults Annual Festivals in Rebuiand of South Western Nigeria, 3 INT'L J.
Human, & Soc. SCI. 267 (2013).

102. See generally Rosalind IJ. Hackett, Women in African Religions, RELIGION AND WOMEN
61(Arvind Sharma ed., 1994); RICHARD EDWARD DENNETT, NIGERIAN STUDIES OR RELIGIOUS
AND POLITICAL SYSTEM OF THE YORUBA (1968).

103. See Victor Nnamdi Opara, Emerging issues in the trafficking of African women for
Prostitution, in THE HUMAN COST OF AFRICAN MIGRATIONS 165, 181 {Toyin Falola & Niyi
Afolabi eds., 2007).

104. F. J. Huxley, The Ritual of Voodoo and the Symbolism of the Body, 251 Pum.
TRANSACTIONS BIOLOGICAL SCI. 423, 424 (1966).
 

 

| 4:19-cv-00197-YK Document 1 Filed 02/05/19 Page 98 of 100

582 SOUTHWESTERN LAW REVIEW [Vol. 45

that may include taking oaths in the nude, relinquishing pubic hair, finger or
toe-nails, underwear and sanitary towels as tangible articles of the oath,!
A blood oath ceremony may ensue in which victims are forced to drink
concoctions mixed with their own blood and hair scraped from their body.
The rituals may also entail making incisions on parts of a victim’s body, a
practice that is common in many African traditional religions." The very
personal nature of such rituals and intensely personal exposure constitutes
an intentional, grand design to create irrational fear in the mind of the
victim and therefore becomes a major instrument of control.

Voodoo priests and witch-doctors will then recite incantations and
request victims to repeat some lines after them, and they may make victims
perform symbolic rituals like picking a gourd from a drawn circle on the
floor and hitting it three times on their forehead and chest. Trafficking
victims are then made to swear to secrecy, to loyalty, to protecting a
traffickers’ identity, and to paying the costs of being transported to Europe.
They are made to declare that they are beneficiaries of traffickers’ kindness
and that with their mouths and souls they invite relevant deities to visit
them with evils such as sickness, misfortune, and death if they betray
traffickers to police, immigration or other authorities in destination
countries, as well as if victims fail to pay the amount specified in the
“contract.” The substance of such a curse oath is for evil to stalk the victim
and/or her family if she does not keep to the covenant. Some oaths may be
taken with photos of foreign clients or collaborators to give the impression
that the spell of the oath binds them as well.

Victims are told that the monetary cost of being transported is
relatively low at the initial stage, but the figure is always hiked to
prohibitive amounts once trafficked individuals arrive in Europe.'’ This is

 

105. “Hair, nails, or menstrual bloods can be used to make concoctions which are either used
in the ceremony or are kept by the priest symbolizing that part of the victim is remaining in Africa
with the possibly that it will be used later if victims do not cooperate ... Victims can also be
scared with cuts that are filled with ashes under the skin in order to please spirits and remember
their oath. This idea of branding has been used by traffickers from all cultures, but the voodoo
Titual adds a religious component to the scaring.” Matthew Villemain, Onderzoek/West African
Voodoo: A Technique for Control by Human Traffickers, CKM, (uly 5, 2015) http:/Avww.ckm-
fier.nl/West-A frican-Voodoo-A-technique-for-control-by-human-traffickers.ashx. “Victims can
also be scared with cuts that are filled with ashes under the skin in order to please spirits and
remember their oath. This idea of branding has been used by traffickers from ail cultures, but the
voodoo ritual adds a religious component to the scaring.”

106. Ogunleye, supra note 85, at 82,

107. For example, typical costs range from US $500 to US $2,000 for documents and US
$8,000 to US $12,000 for the travel, but the debt incurred by the victim is typically inflated to
between US $40,000 and US $100,000. Jorgen Carling, Trafficking in Women Jrom Nigeria to
Europe, MIGRATION POoL’y INST. Quly 1, 2005), http://www.migrationpolicy.org/article/

 
 

 

“Case 1:19-cv-00197-YK Document 1 Filed 02/05/19 Page 99 of 100

 

2016] FEARING THE DARK 583

a universal tactic among human traffickers and is done in order to keep
victims in a state of perpetual loyalty, with the ultimate purpose of
enriching the traffickers.'!* Later, the traffickers reinforce superstitious
fears by using amulets and spells to control trafficked women once arrived
at destinations in the United Kingdom and elsewhere in the European
Union.’

The rituals are concluded when the symbols of the oath taking are
labeled and deposited in the shrines as points of contact in case of
default."° This manner of perfecting the oath contract mimics and mirrors
modern justice processes in that the traffickers and victims, through occult
intermediaries (voodoo priests and witch-doctors), establish and preserve
evidence of a covenant. It is also a method to assert continuing control of
the victims, especially with regard to any photos taken, which can later be
used as a form of blackmail if there is evidence of non-cooperation or
discord.!1

The United Kingdom has had three notorious Nigerian human
trafficking cases since 2011 involving witchcraft to control victims. In July
2011, a British man, Anthony Harrison, held two young Nigerian girls, ages
14 and 16, from Edo State as virtual captives before attempting to traffic
them to Greece and Spain for prostitution."? They had been brought to the
UK after being sold into prostitution with the conspiracy of a juju priest.13

 

traffickingwomennigeriaeurope; see also Opara, Supra note 103, at 183; see also Uyanga, et. al,
Female Indebtedness and Enslavement: A Study of Relationships and Trends in Nigeria, 3 ASIAN
J. Soc. Scr. HUMAN. 44, 46 (2014).

108, Roseline Emeh Uyanga, et al., Female indebtedness and Enslavement: A Study of
Relationships and Trends in Nigeria, 3 ASIAN J. oF Soc. Sci. & HUMAN. 44, 45 (2014); see also
James Badcock, ‘Voodoo sex slaves’ freed from blackmail by Spanish police, THE TELEGRAPH
(une 8, 2015, 4:37 PM), http://www.telegraph.co.uk/news/worldnews/europe/spain/
1 1659882/Voodoo-sex-slaves-freed-from-blackmail-by-Spanish-police.htm!,

109, Emma Anderson, Busted: Gang that Used Voodoo ta Exploit Women, LOCAL (June 8,
2015, 2:00 PM), http://www thelocal.es/20150608/police-catch-voodoo-human-trafficking-group-
prostitution.

110. See Eva Lo Iacono, Victims, Sex Workers and Perpetratars: Gray Areas in the
Trafficking of Nigerian Women, TRENDS ORGANIZED CRIME 110-128 (2014); O.C, Osezua,
Transmogrified Religious Systems and the Phenomenon of Sex Trafficking Among the Benin
People of Southern Nigeria, 2 AFRREV UAH: AN INT'L J. ARTS & HUMAN. 20 (2014), see also
ONIGU OTITE & WILLIAM OGIONWO, AN INTRODUCTION TO SOCIOLOGICAL STUDIES (1981).

111. Bakhyt Moldatjaevich Nurgaliyey & Alexey Vladimirovich Boretsky, Resistance to
investigation of Crimes, Related to Human Trafficking: The Forms, Methods and Ways to
Overcoming, 6 MEDITERRANEAN J. SOC. SCI, 86, 88 (2015); see also Stolen Pride, Tas Day
LIVE, http://www.thisdaylive.com/articles/stolen-pride/22 14th,

112, Man Jailed for Trafficking Nigerian Girls Out of UK, BBC News (July 7, 201),
http://www. bbe. com/news/uk-england- 14065838.

113. dd
 

 

 

nee

Case 1:19-cv-00197-YK Document 1. Filed 02/05/19 Page 100 of 100

584 SOUTHWESTERN LAW REVIEW [Vol. 45

What is notable about both the girls is that each had been subjected to
serious physical and sexual abuse from an early age.'* Their mental state
and incapacity to have any form of contro! over their lives made them
particularly vulnerable to the ominous threats of punishment from the Spirit
world, and indeed, their fear of the juju spells cast over them was so great
that it took police investigators nearly two years to persuade the girls to talk
about their ordeal. One of the girls was even fully convinced that she
would die if she testified in court.'5

The tactics used to gain control of the two victims through voodoo
rituals is worth noting as a stark example of the brutality of the acts.

Girl A endured a ritual in which she was stripped and cut with a
razorblade so her blood could be collected. Her body hair was shaved off
and she was forced to lie naked in a closed coffin for hours. She then had
to eat a raw chicken heart.

Girl B was taken to a river where she was told to eat white clay, had a rock
passed from a priest's mouth to hers, was given black soap to wash with
and a raw chicken's egg to eat,!"®

Dr, Harris, who appeared as an expert witness at the trial, said: “The
rituals they underwent, which were particularly terrifying, were to instill a
maximum amount of terror and imprint on these two very vulnerable young
women that they mustn’t step out of line or give any information about their
experiences,”!!7

Less than a year later, in 2012, Osezua Osolase, a 42 year-old Nigerian
man living in Kent, England was found guilty of five counts of trafficking,
one of rape and one of sexual activity with a child and sentenced to twenty
years in prison in connection with trafficking three Nigerian girls, ages 14,
16, and 17, for prostitution in Europe.''® In the case of the 16-year-old girl,
She was taken to a house in Lagos where she was told to bathe with what

 

114. Sarah Bell, Trafficked Girls Controlled By Juju Magic Rituals, BBC NEws (July 7,
2011), http:/Avww._bbe.com/news/uk-14044205 (noting that Girl A was physically and sexually
abused by her uncle and Girl B was an orphan baby taken in by 2 man who treated her as a
“domestic drudge” and frequently beat her),

135. fa.

116. fd

1t7, fd

118. Osezua Osolase Jailed for ‘Juju’ Rituals Trafficker, BBC News (Oct. 29, 2012),
http:/Avww.bbc.com/news/uk-england-20125115; Osezua Osolase Used Witchcraft on Trafficked
Girls, BBC NEWS (Oct. 26, 2012), http://wwow.bbc.com/news/uk-england-20096101.
